                                                                        Exhibit
10.4

JOINT EXPLORATION AND DEVELOPMENT AGREEMENT
WALKER, GRIMES, MADISON, TRINITY, AND MONTGOMERY COUNTIES, TEXAS

This Joint Exploration and Development Agreement (this “Agreement”) is effective
as of the 1st day of March, 2013 (the “Effective Date”), by and among EOG
RESOURCES, INC. (“EOG”), whose address is 6101 S. Broadway, Suite 200, Tyler,
Texas 75703, and ZaZa Energy Corporation (“ZaZa Corporation”), a Delaware
corporation, and ZaZa Energy LLC, a Texas limited liability company (“ZaZa LLC”
and, together with ZaZa Corporation, “ZaZa”), each having an address of 1301
McKinney, Suite 2850, Houston, Texas 77010.  ZaZa and EOG are sometimes herein
referred to individually as a “Party” and collectively as the “Parties.”

Exhibits and Schedules; Definitions

Reference is herein made to: (i) Appendix 1 attached hereto for a list of all
exhibits and schedules attached to this Agreement and made a part hereof, and
(ii) Appendix 2 attached hereto for a list of all defined terms in this
Agreement.

Recitals

A.        The Parties have identified certain land located in Walker, Grimes,
Madison, Trinity, and Montgomery Counties, Texas, outlined on the attached
Exhibit “A” (but excluding the areas depicted and described on Exhibit “A” as
“Excluded Areas”), which land is referred to herein as the “Project Area.”

B.        ZaZa and EOG each own certain Oil and Gas Interests within the Project
Area.  The Oil and Gas Interests owned by ZaZa within the Project Area are more
particularly described on Exhibit “B-1” (the “ZaZa Leasehold”).  A portion of
the ZaZa Leasehold consists of an undivided seventy-five percent (75%) of 8/8ths
leasehold interest in those certain Oil and Gas Interests, comprising
approximately 61,123 gross acres and 37,837 net mineral acres (i.e., ZaZa’s
undivided seventy-five percent interest therein comprises approximately 28,277.5
net leasehold acres) within the Project Area, that were assigned by Range to
ZaZa pursuant to the Range-ZaZa JV
Agreement as more particularly described on Exhibit “B-2” ((the  “Range-ZaZa
Leasehold”).

C.        EOG desires to acquire an undivided interest in certain portions of
the ZaZa Leasehold, and ZaZa is willing to grant, assign, and convey to EOG such
interests and rights in exchange for certain considerations stated below,
including the right to participate jointly with EOG in the exploration and
development of the Project Area for oil and gas production.

Agreement

In consideration  of the foregoing, and of the mutual benefits and advantages
accruing to the Parties, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, ZaZa and EOG hereby
agree as follows:



[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

1.

FIRST CLOSING AND INITIAL CASH CONSIDERATION

The First Closing shall take place at the offices of Baker & McKenzie LLP, 711
Louisiana, Suite 3400, Houston, Texas 77002, at 10:00 a.m. (local time) on or
before April 1, 2013, or such other time or place as the Parties may agree upon
in writing (the “First Closing Date”).  Subject to Section 5.3, failure to
consummate the First Closing on the date and time and at the place determined
pursuant to Section 1 shall not result in the termination of this Agreement and
shall not relieve either Party of any obligation under this Agreement.  Subject
to Section 5.1.1, and pursuant to Section 5.2.2(h), at the First Closing, EOG
will pay ZaZa, in cash (U.S. dollars) by federal funds wire transfer to an
account designated by ZaZa, an amount equal to $10,000,000.00 (the “Initial Cash
Consideration”).

2.

AREA OF MUTUAL INTEREST

2.1

Designation of Area of Mutual Interest.  Subject to exceptions set forth in
Section 2.3, the Parties hereby establish an area of mutual interest consisting
of all lands within the Project Area (the “AMI”).

2.2

Exclusive Rights to Lease.  Subject to the Parties’ respective rights hereunder
to participate in the Acquired Interests:

2.2.1.

EOG shall have the exclusive right to acquire (i) Phase I and, if applicable,
Phase II, Oil and Gas Interests within the area depicted and described
on Exhibit “A” as ‘EOG Leasing Area” and (ii) during Phase  II, Oil and Gas
Interests within the entire AMI; and

2.2.2.

ZaZa shall have the exclusive right to acquire, during Phase I and, if
applicable, Phase II,  Oil and Gas Interests within area depicted and described
on Exhibit “A” as “ZaZa Leasing Area”.

Each Party shall deliver to the other, no later than the fifth Business Day of
each month, a written update of such leasing activity conducted, and all
Acquired Interests acquired, in the prior month by such Party, including the
estimated cost, location and net acres associated with each such acquisition.

2.3

Exceptions from AMI.  For avoidance of doubt, the Leases are excluded from
the AMI.

2.4

Notice of Acquisition.  During the AMI Term and subject to Section 2.4.1,
 if either Party or its Affiliates (the “Acquiring Party”) acquires, directly or
indirectly, including the option or right to acquire, any Oil and Gas Interest
within the AMI (an “Acquired Interest”),
the Acquiring Party shall offer the other Party (the “Non-Acquiring Party”) the
option of purchasing its Participation Interest in the Acquired Interest(s) in
accordance with the following provisions.    Within thirty (30) calendar days
after the Acquired Interest Offer Date, the Acquiring Party shall notify the
Non-Acquiring Party in writing of such acquisition.    Such notice shall set
forth (i) a description of the Acquired Interest, (ii) the total



[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

Acquisition Cost of the Acquired Interest, (iii) the Participation Interest the
Non-Acquiring Party is entitled to acquire hereunder, (iv) any other pertinent
terms of such acquisition necessary for the Non-Acquiring Party
to make an informed decision whether to participate in the Acquired Interest,
including copies of the following to the extent within the Acquiring
Party’s control: relevant leases, conveyances, assignments, bank draft or other
evidence of payment for the interest, farmout agreements and term assignment
agreements and any other
agreements or commitments relating to the Acquired Interest, all lease take-off
reports, landman’s run sheets, abstracts of title, deeds, leases, and
encumbrances. There shall be no additional Encumbrances placed on any Acquired
Interest by Acquiring Party at the time of or subsequent to its acquisition of
such interest (except for Encumbrances that shall be borne entirely by Acquiring
Party), such that the Non-Acquiring Party shall have, should it elect to
participate, the same net revenue interest in its portion of the Acquired
Interest as was initially obtained by the Acquiring Party.  By way of example,
ZaZa may encumber its undivided interest in an Acquired Interest with the
Post-3/1/13 Merger ORRIs, provided that the Post-3/1/13 Merger ORRIs shall be
borne by ZaZa.

The “Acquired Interest Offer Date” for any Acquired Interest shall be as
follows:

            (A)            the first day of the next calendar quarter following
the date of acquisition or proposed acquisition of any Acquired Interest except
Acquired Interests (x) outside of the outer boundaries of the area covered by
Phase I while in Phase I  or outside of the outer boundaries of the areas
covered by Phase I and Phase II (as then determined pursuant to Section 3.2)  if
in Phase II;

            (B)            EOG’s election of Phase II for any Acquired Interest
within the outer the area covered by Phase II (as then determined
pursuant to Section 3.2) acquired prior to such election date; and

            (C)            for any Acquired Interest not previously offered
pursuant to items A) or (B) immediately above, the earlier of (x) EOG’s election
of Phase II and (y) he end of the AMI Term. 

2.4.1.

Range-ZaZa Area of Mutual Interest.    If, after the Effective Date and through
March 1, 2015 (being the term of the Range-ZaZa AMI), either Party or its
Affiliates acquires, directly or indirectly, including the option or right to
acquire, any Range AMI Interest within the Range-ZaZa AMI, then such acquiring
Party shall offer the other Party and Range the option of purchasing their
respective Participation Interest in such Range AMI Interest(s) in
accordance with Section 2.5.2 and the
provisions and procedures described in Paragraph 5 of the Range-ZaZa JV
Agreement.

2.5

Participation Interests.  The interests of the Parties and Range within the AMI
(the “Participation Interests”) shall be determined as follows:



[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

2.5.1.

Outside of the Range-ZaZa AMI.  With respect to all Acquired Interests other
than those within the Range-ZaZa AMI, the Participation Interests which each
Party may elect to acquire shall be as follows:

                                    EOG                        75%
                                    ZaZa                        25%

 

2.5.2.

Within the Range-ZaZa AMI.  With respect to any Range AMI interests
acquired by a Party within the Range-ZaZa AMI, the Participation Interests which
each Party and Range may erect to acquire shall be as follows:

                                    EOG                        50%
                                    ZaZa                        25%

                                    Range                        25%

 

provided,  however, that if the Earning Point (as defined in the Range-ZaZa JV
Agreement) is not reached, then, subject to Section 3.1.2.2, the Participation
Interests of each Party and Range in such Range AMI Interest shall be as
follows:

                                    EOG                        33.33%
                                    ZaZa                        16.67%

                                    Range                        50%;

 

provided,  further,  however, that if Range does not elect to participate in a
Range AMI Interest within the Range-ZaZa AMI, then the Participation Interests
of the Parties in such Range AMI shall be as follows:

                                    EOG                        75%
                                    ZaZa                        25%

 

2.6

Election.    Upon delivery of the notice required under Section 2.4,  a
Non-Acquiring Party shall have thirty (30) calendar days to elect to join in
such acquisition to the extent of its Participation Interest.  Failure to notify
the Acquiring Party of its election within thirty (30) calendar days after
delivery of the required notice shall be conclusively deemed an election not to
participate in the Acquired Interest.  If the Acquired Interest is a
farmout/farmin, term  assignment, or  similar agreement requiring the drilling
of a well or the performance of other obligations, the Non-Acquiring
Party’s election to participate in the Acquired Interest shall include an
agreement by the Non- Acquiring Party to assume and be bound by all obligations
and terms imposed by any such agreement to the extent of the
Non-Acquiring Party’s Participation Interest.  Irrespective of whether more than
one Acquired Interest is offered on the same Acquired Interest Offer Date,
elections shall be on an Acquired Interest  basis, with each Non-Acquiring Party
having an independent election decision for each of the Acquired Interests
required to be offered pursuant to Section 2.4. 



[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

2.7

Election Not to Participate.  If the Non-Acquiring Party elects or is deemed to
have elected not to acquire an interest in an Acquired Interest, the Acquiring
Party shall retain its full interest in the Acquired Interest and in any
production therefrom or attributable thereto, and the Acquired Interest shall
not be subject to this Agreement, notwithstanding anything to the contrary in
this Agreement

2.8

Conveyance of Acquired Interests.  Within (30) calendar days after a Non­
Acquiring Party’s election to participate in an Acquired Interest and
concurrently with the Non-Acquiring Party’s payment to the Acquiring Party of
its Participation Interest share of the Acquisition Costs incurred by the
Acquiring Party to acquire same, the Acquiring Party shall  assign
to  the  Non-Acquiring Party, using  the  form  of assignment attached hereto as
Exhibit “C”, and except for any warranties made by the transferor to the
Acquiring Party, without warranty of title, express or implied, except as to
claims by,  through, and under the Acquiring Party, the appropriate percentage
of undivided interest, pursuant to Section 2.5, in the Acquired Interests so
acquired by the Acquiring Party and provide the Non-Acquiring Party with copies
(to the extent such are in the Acquiring Party’s possession or control and were
not previously provided with the notice of acquisition): (i) the lease and
assignment; (ii) lease purchase report; (iii)  mineral ownership report; (iv)
draft or check copy documenting payment; (v) W-9; and (vi) legal description and
plat.   For purposes of this Section 2, “Acquisition Cost” is defined as all
actual out of-pocket costs and expenses, including lease bonus or other cash
payments to the assignor of Acquired Interest, land broker’s fee and
commissions, title examination costs, attorney’s fees, recording fees, and
taxes, but excluding in all cases internal charges and Affiliate
charges.  Failure of a Non-Acquiring Party to timely pay its
Participation Interest share of Acquisition Costs within the 30-day period
following its election to participate in an Acquired Interest shall be deemed an
election not to participate in such Acquired Interest and a waiver of any right
to do so, notwithstanding any written to participate by that Party.

2.9

Lands Outside of AMI.  Recognizing that a Party may acquire multiple Oil and Gas
interests pursuant to a single acquisition contract, farmout agreement or term
assignment, some of which may pertain to lands that are not within the AMI, this
Section 2 shall apply only to that portion of the Acquired
Interest that pertains to the boundaries of the AMI.  The Acquiring Party’s
Acquisition Cost for the AMI portion shall be deemed to be:

Acquisition Cost of AMI Portion = A * B/C

WHERE “A” is the Acquisition Cost incurred by the Acquiring Party;  “B”  is the
number of AMI net acres covered by such Acquired Interest; and “C” is the total
net acres covered by the entire interest acquired (including the Acquired
Interest);

provided,  however, that with respect to (i) any acquisition of Acquired
Interests by merger, consolidation, reorganization or
equity acquisition, (ii) any acquisition



[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

of assets for which any Acquired Interests are subject to completion of
specified obligations such as drill to earn requirements, or (iii) any other
package deal for which the Acquisition Cost of the AMI portion is not
reasonably determinable,
then: the Acquisition Cost for such Acquired Interest will be the average
acquisition costs, calculated on a net acre basis, paid by the Parties for other
Acquired Interests within the 6-month period prior to such Acquired Interest
Offer Date.

The Non-Acquiring Party shall reimburse and pay the Acquiring Party for its
Participation Interest share of the Acquisition Cost of the Acquired Interest,
and, if applicable, its Participation Interest share of any costs for a well
within the AMI.

2.10

Operations.    All
Acquired Interests jointly acquired by the Parties pursuant to Section
2.5 shall be subject to this Agreement and the JOA contemplated by Section 3.5.
   

2.11

AMI Term.  The AMI shall remain in effect until the later of December 31, 2015,
or the expiration of the Term, unless sooner terminated by mutual written
agreement of the Parties (the “AMI Term”).    Notwithstanding anything in this
Agreement to the contrary, any Acquired Interest for which negotiations were
commenced after the expiration of the AMI Term shall not be subject to the AMI. 

2.12

EARNING PHASES, COMMITMENT WELLS AND EARNING PROVISIONS

2.13

Phase I.

2.13.1.

Phase I Assignment.

At the First Closing, subject to the reassignment obligations set forth below in
Section 3.1.4, ZaZa shall execute and deliver to EOG an assignment, in the form
attached hereto as Exhibit “G-2”, of an undivided seventy-five percent (75%) of
8/8ths interest (except that, with respect only to Range-ZaZa Leasehold, the
assignment shall be an undivided fifty percent (50%) of 8/8ths interest) in the
Phase I Leases, and al associated rights therewith. 

2.13.2.

Commitment Wells and Target Intervals.

In addition to payment of Initial Cash Consideration by EOG to ZaZa, EOG further
commits to drill three (3) wells (i.e.,  Well No. 1, Well No. 2, and Well No. 3
described below) at locations selected solely by EOG (after consultation with
ZaZa) and in any order as determined solely by EOG (each a “Phase I Commitment
Well”, and, collectively, the “Phase I Commitment Wells”), to test the Target
Intervals (“Phase I”), as described below; provided,  however, that (a) unless
the Parties agree otherwise, the wellbores for each Phase I Commitment Well
shall be located such that all production therefrom is allocated solely to
Phase I Leases, and (b) Well No. 2 shall be proposed to Range and drilled



[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

pursuant to the requirements set forth in Paragraph 3 of the Range-ZaZa JV
Agreement.  The Phase I Commitment Wells shall be the first three wells drilled
and Completed by EOG within the Project Area. 

2.13.2.1.

Well No. 1:  One Phase I Commitment Well (i.e., Well No. 1) shall be a vertical
well to test the Lower Cretaceous Interval and may be utilized, at EOG’s sole
discretion, as a monitor well for another Phase I Commitment Well prior to any
completion attempt in the Target Interval.  EOG will bear 100% of Costs through
Completion for a seventy-five percent (75%) of 8/8ths working interest in the
well (except that, if the well is located on the Range-ZaZa Leasehold, EOG will
bear 100% of Costs through Completion for a fifty percent (50%) of 8/8ths
working interest in the well).  Subject to Section 3.9, this Well No. 1 and
associated carry obligation will be deemed satisfied by (i) drilling to the top
of the Georgetown Formation in the Lower Cretaceous Interval, and (ii) using
reasonable commercial efforts as a reasonable prudent operator to Complete such
well, whether or not said Well No. 1 is successfully Completed as a well capable
of producing in paying quantities.

2.13.2.2.

Well No. 2:  Another Phase I Commitment Well (i.e., Well No. 2) shall be a
“horizontal drainhole well” (as defined in the Range-ZaZa JV Agreement) to test
the Eagle Ford Interval within the Range-ZaZa Leasehold.  EOG will bear 100% of
all costs and expenses incurred through the Earning Point (as defined in the
Range-ZaZa JV Agreement) for a fifty percent (50%) of 8/8ths working interest in
the well under the Range-ZaZa JV Agreement, subject to Range’s option to elect
to take a 25% of 8/8ths working interest in the well.  If Range elects to take a
working interest, ZaZa will instruct Range to reimburse to EOG 25% of the above
costs.  If Range does not elect to participate, EOG shall earn a seventy-five
percent (75%) of 8/8ths working interest in the well.  Operations for drilling
Well No. 2 must commence on or before July 15, 2013, and said Phase I Commitment
Well must be drilled and completed pursuant to the requirements set forth in
Paragraph 3 of the Range-ZaZa JV Agreement, including the requirement that said
Commitment Well reach the Earning Point (as defined in the. Range-ZaZa JV
Agreement).  Notwithstanding the foregoing, if EOG commences Well No. 2 on or
before July 15, 2013, but its efforts do not result in said Commitment Well
fully satisfying the requirements set forth in Paragraph 3 of the Range-ZaZa JV
Agreement, including the requirement that said Commitment Well timely reach the
Earning Point, this Commitment Well and associated carry obligation will
nevertheless be deemed satisfied by EOG (i) drilling to the Target Interval, and
(ii) using reasonable commercial efforts as a reasonable prudent operator to
Complete such well; provided that EOG shall reassign to Range a 16.67% of 8/8ths
working interest, and ZaZa shall reassign to Range a 8.33% of 8/8ths working
interest, respectively, in the “Range Leases” (as defined in, and described on



[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

Exhibit “A-2” to the assignment to be executed pursuant to this Agreement in
accordance with Section 3.1.1).  Prior to such reassignment, EOG may, at its
sole option and discretion, commence drilling operations on a substitute well
that meets the requirements set forth in this Section 3.1.2.2 and qualifies as a
“Substitute Well” as defined in Paragraph 3 of the Range-ZaZa JV Agreement.
 Notwithstanding the preceding, if EOG elects to commence such Substitute Well,
then EOG will bear 100% of the Costs through Completion for such Substitute Well
(as part of EOG’s Phase I Well No. 2 obligation).

2.13.2.3.

Well No. 3:  Another Phase I Commitment Well (i.e., Well No. 3) shall be a
horizontal well to test the Eagle Ford Interval on ZaZa Leasehold acreage other
than Range-ZaZa Leasehold acreage.  EOG will bear 100% of the Costs through
Completion for a seventy-five percent (75%) working interest in such Commitment
Well.  EOG must commence operations for drilling Well No. 3 on or before
December 31, 2013.  This Commitment Well and associated carry obligation will be
deemed satisfied by EOG (i) drilling to the Target Interval, (ii) using
reasonable commercial efforts as a reasonable prudent operator to drill a
lateral or horizontal drainhole a minimum of four thousand feet (4,000’) in
length in the Target Interval, provided, however, EOG shall have the option to
limit horizontal drilling to such shorter length as may be deemed prudent, in
EOG’s commercially reasonable discretion as a reasonable prudent operator, based
on factors including then-existing hole conditions, equipment limitations,
geologic factors or other relevant technological or mechanical considerations
that would render further drilling impracticable, but in no event shall such
lateral be less than one thousand five hundred feet (1,500’) in length in the
Target Interval, and (iii) using reasonable commercial efforts as a reasonable
prudent operator to Complete such well, whether or not a successful lateral
drainhole is drilled a minimum of four thousand feet (4,000’) and whether or not
such Commitment Well is successfully completed as a well capable of producing in
paying quantities.

EOG must commence operations for drilling the third Phase I Commitment Well on
or before December 31, 2013.

2.13.3.

Costs through Completion.

The term “Costs through Completion” as used in this Section 3 shall mean all
actual costs and expenses of drilling a Commitment Well through Completion,
including all of the following costs to the extent and only to the extent the
same are incurred on or before Completion:  all costs associated with the
drilling of a Commitment Well that are chargeable to the joint account under the
JOA and any third party title review or examination costs; permitting costs;
drilling and completion costs; costs



[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

for any on-lease facilities (including separation equipment and metering
equipment) that are required to enable sales of hydrocarbons from the Commitment
Well and if any Commitment Well is not capable of producing in paying
quantities, then the costs of plugging and abandonment, restoration, and
reclamation required by Applicable Law or contract and decommissioning and
dismantling costs associated with such unsuccessful Commitment Well.   All costs
and expenses incurred after Completion shall be borne by the Parties in
proportion to each Party’s Participation Interest.  For avoidance of doubt,
“Costs through Completion” shall not include any costs of infrastructure,
gathering, flowlines, processing, or other costs related to transportation of
natural gas that are incurred after regular sales of oil production have
commenced.

2.13.4.

Failure to Satisfy Phase I Commitment Well Obligations.

If EOG fails to fully satisfy the specified drilling and completion requirements
for all three (3) Phase I Commitment Wells:

(i)

this Agreement shall terminate;

(ii)

EOG shall forfeit the initial Cash Consideration;

(iii)

EOG shall forfeit the right to enter into Phase II or Phase III as described
below;

(iv)

within thirty (30) days after the occurrence of such Early Termination Event,
EOG shall reassign the Phase I Leases to ZaZa insofar and only insofar as they
cover all of the lands covered thereby and not included in Earned Acreage; and

(v)

within thirty (30) days after the occurrence of such Early Termination Event,
EOG shall provide notice to ZaZa identifying (a) all Acquired Interests in which
ZaZa participated and which are outside the boundaries of all Earned Acreage,
and (b) the aggregate amount of EOG’s Participation Interest share of the
Acquisition Costs for such Acquired Interests, and ZaZa shall have the option,
but not the obligation, to acquire all of EOG’s right, title, and interest in
such Acquired Interests.  Within thirty (30) days after delivery of such notice,
ZaZa shall notify EOG whether it elects to exercise its option to acquire all of
EOG’s right, title, and interest in such Acquired Interests.  ZaZa’s failure to
notify EOG of its election within thirty (30) days after delivery of such notice
shall be conclusively deemed an election to acquire all of EOG’s right, title,
and interest in such Acquired Interests.  If ZaZa so elects, ZaZa shall
reimburse EOG for the aggregate amount specified in EOG’s notice and, further,
concurrently with such payment, EOG shall assign all of its right, title, and
interest in all such Acquired Interests to ZaZa, without warranty of title,
express, implied, or otherwise, except for any warranties made by



[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

the transferor to EOG, and further except as to claims by, through, and under
EOG.  If such an Acquired Interest lies partially within and partially outside
the boundaries of Earned Acreage, then the portion of the total reimbursement
amount applicable to such Acquired Interest shall be proportionately reduced on
a surface acreage basis, and as to such Acquired Interest, the assignment from
EOG to ZaZa shall be limited to that portion of the Acquired Interest lying
outside the boundaries of the Earned Acreage. Notwithstanding the foregoing,
ZaZa may request to acquire less than all of the Acquired Interests included in
EOG’s notice, and EOG, in its sole discretion, may agree or decline to assign
less than all of such Acquired Interests to ZaZa.  If EOG agrees to assign less
than all of such Acquired Interests to ZaZa, then the reimbursement amount will
be reduced accordingly.

With respect to Phase I, “Earned Acreage” shall mean 10,000 Net Acres for each
horizontal Phase I Commitment Well, which shall include the ZaZa Leasehold
surrounding the applicable horizontal Phase I Commitment Well and, to the
greatest extent possible, other ZaZa Leasehold contiguous with same, and may
include outlying tracts in the same vicinity of same.  Thus, if EOG fully
satisfies the specified drilling and completion requirements for both horizontal
Phase I Commitment Wells, then the Earned Acreage for Phase I shall consist of
all acreage covered by the Phase I Leases. 

EOG shall designate the Earned Acreage for the first horizontal Phase I
Commitment Well as to which EOG has satisfied the specified drilling and
completion requirements in a written notice delivered to ZaZa within sixty (60)
days after satisfying such requirements for such Commitment Well.

Other than as described in this Section 3.1.4,  EOG shall have no liability or
penalty to ZaZa under this Agreement for failing to satisfy its Commitment Well
requirements with respect to Phase I.

2.14

Phase II. 

If EOG satisfies all Commitment Well requirements of Phase I as set forth in
Section 3.1, then EOG shall have the option (but not the obligation) at its sole
discretion to conduct additional drilling to earn additional interests in ZaZa
Leasehold under this Section 3.2 (“Phase II”).  To elect to enter into Phase II,
EOG must notify ZaZa in writing of its election by the later of: (a) sixty (60)
days after satisfaction of its obligations under Phase I, but in any event no
later than April 1, 2014; or (b) January 31, 2014.  Such notice shall designate
the Leases selected by EOG for Phase II, which shall comprise such net leasehold
acreage as will collectively deliver 20,000 Net Acres to EOG and will consist of
ZaZa Leasehold interests in contiguous acreage to the greatest extent possible
and may include any outlying tracts that are not contiguous but are in the
vicinity of such acreage.  Upon delivery to ZaZa of such election, ZaZa shall
promptly take such actions as necessary to notify the holders of all
Preferential Rights and Required Consents



[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

applicable to the selected Leases, and to seek the appropriate waivers or
consents from such holders.  If ZaZa is unable to obtain any such waivers of
Preferential Rights or any Required Consents within 30 days after EOG’s delivery
to ZaZa of the notice designating the Leases for Phase II (or, with respect to
Preferential Rights, such longer period as is specified in the terms and
conditions of the Preferential Right), EOG shall identify other Leases to
substitute for the affected Leases, which lands associated with such identified
Leases must be contiguous with the originally designated Leases to the greatest
extent possible.  If any Preferential Right or Required Consent applies to any
substitute Lease, then ZaZa shall seek waivers of such Preferential Rights and
any Required Consents consistent with the requirements of this Section 3.2.
  All further obligations of the Parties which follow in this Section 3.2 with
respect to such acreage burdened by Preferential Rights or Required Consents
shall be conditioned on ZaZa securing the required waivers of Preferential
Rights and any Required Consents on the Leases or substitute Leases identified
by EOG in its election, which Leases and substitute Leases must comprise such
net leasehold acreage as will collectively deliver 20,000 Net Acres to EOG.
 Following this process, the Leases and such substitute Leases ultimately
selected by EOG for Phase II shall constitute the “Phase II Leases.”

2.14.1.

Phase II Cash Consideration, Phase II Assignment.

Within ten (10) calendar days after final selection of the Phase II Leases, (a)
EOG shall: (i) remit payment to ZaZa, in cash (U.S. dollars) by federal funds
wire transfer to an account designated by ZaZa, an amount equal to
$20,000,000.00 (the “Phase II Cash Consideration”), (ii) execute and deliver to
ZaZa an original of the assignment of Phase II Leases described immediately
below, and (iii) execute, acknowledge (if applicable), and deliver to ZaZa all
other agreements, instruments, and documents as may be reasonably required by
ZaZa to complete the Second Closing; and (b) subject to the reassignment
obligations set forth below in Section 3.2.3,  ZaZa shall: (i) execute and
deliver to EOG, in the form of assignment attached as Exhibit “G-l” (or, if the
Phase II Leases include Range-ZaZa Leasehold, in the form of assignment attached
as Exhibit “G-2”), in sufficient counterparts for recording in each county in
which the Phase II Leases are located, an assignment of an undivided
seventy-five percent (75%) of 8/8ths interest in the Phase II Leases (except
that, with respect only to Range-ZaZa Leasehold, the assignment shall be such
other percentage as is described in Section 2.5.2), and all associated rights
therewith, (ii) deliver to EOG a fully executed and recordable original partial
release of the U.S. Bank Mortgage as to any interest to be assigned to EOG with
respect to the Phase II Leases, in sufficient counterparts for recording in each
county in which the Phase II Leases are located, in a form reasonably approved
by EOG, and (iii) execute, acknowledge (if applicable), and deliver to EOG all
other agreements, instruments, and documents as may be reasonably required by
EOG to complete the Second Closing.  ZaZa shall deliver (or cause to be
delivered) to EOG the same net revenue interest in each Lease as ZaZa held as of
the Effective Date,



[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

free of any Encumbrances subsequently created by ZaZa after the Effective Date.

2.14.2.

Phase II Commitment Wells and Target Intervals.

In addition to payment of the Phase II Cash Consideration by EOG to ZaZa, EOG
further commits to drill three (3) wells at locations selected by EOG (after
consultation with ZaZa) (the “Phase II Commitment Wells”), to test the Target
Intervals; provided,  however, that unless the Parties agree otherwise, (a) the
wellbores for each Phase II Commitment Well shall be located such that all
production therefrom is allocated solely to Phase I: Leases or Phase II Leases,
and (b) the wellbore for at least one Phase II Commitment Well shall be located
such that all production therefrom is allocated solely to Phase II Leases.
 Except for (i) one monitoring well in Phase II (other than the Phase II
vertical Commitment Well described below), and (ii) wells which are necessary to
maintain Phase I Leases and Phase II Leases, the Phase II Commitment Wells shall
be the fourth, fifth, and sixth wells drilled and Completed by EOG,
respectively, in the Project Area, and EOG shall not commence drilling any
additional wells during Phase I prior to electing into Phase II and drilling and
Completing the Phase II Commitment Wells.

The three (3) Phase II Commitment Wells shall consist of one vertical Lower
Cretaceous Interval test, with respect to which EOG will use reasonable
commercial efforts as a reasonable prudent operator to drill to the
stratigraphic equivalent of the base of the [*] Formation, which occurs at a
measured depth of [*] as shown on the [*] logs dated [*] for the [*] well, API
No. 42‑471 [*],  Walker County, Texas, in the Lower Cretaceous Interval, and two
horizontal Eagle Ford Interval tests, the order of drilling to be at EOG’s sole
discretion.  EOG shall bear 100% of the Costs through Completion in each Phase
II Commitment Well and shall provide ZaZa up to an additional $1,250,000.00 in
work credit to be applied on ZaZa’s behalf for non-Commitment Well expenditures.
  Without limitation, said work credit may be applied by EOG, at ZaZa’s
election, toward ZaZa’s share of: costs and expenses for the drilling of a well
(including a monitoring well) other than a Commitment Well during Phase II or,
if applicable, Phase III; cost of 3D seismic acquisition; cost of microseismic
monitoring of completion operations; and/or such other work activity as may be
conducted during Phase II or, if applicable, Phase III. 

Subject to Section 3.9,  each Phase II Commitment Well and its associated carry
obligation shall be deemed satisfied by EOG (A) drilling to the Target Interval
and (B) using reasonable commercial efforts as a reasonable prudent operator to
Complete the Commitment Well (and in the case of horizontal tests, using
reasonable commercial efforts as a reasonable prudent operator to drill a
lateral or horizontal drainhole a



[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

minimum of four thousand feet (4,000’) in length in the Target Interval),
whether or not the Commitment Well (vertical or horizontal) is successfully
Completed as a well capable of producing in paying quantities.  In drilling
horizontal tests, EOG shall use its reasonable commercial efforts as a
reasonable prudent operator to drill a lateral or horizontal drainhole a minimum
of four thousand feet (4,000’) in length in the Target Interval.  However, EOG
shall have the option to limit horizontal drilling to such shorter length as may
be deemed prudent, in EOG’s commercially reasonable discretion, as a reasonable
prudent operator, based on factors including then-existing hole conditions,
equipment limitations; geologic factors or other relevant technological and
mechanical considerations that would render further lateral drilling
impracticable, provided,  however, the Commitment Well obligation for a
horizontal well shall not be deemed satisfied unless a lateral has been drilled
to at least one thousand five hundred feet (1,500’) in length in the Target
Interval.

EOG must commence operations for drilling the first Phase II Commitment Well on
or before April 1, 2014, the second Phase II Commitment Well on or before August
1, 2014, and the third Phase II Commitment Well on or before December 31, 2014. 

2.14.3.

Failure to Satisfy Phase II Commitment Well Obligations.

If EOG fails to fully satisfy the specified drilling and completion requirements
for all three (3) Phase II Commitment Wells:

(i)

this Agreement shall terminate;

(ii)

EOG shall forfeit the Phase II Cash Consideration;

(iii)

EOG shall forfeit the right to enter into Phase III as described below;

(iv)

within thirty (30) days after the occurrence of such Early Termination Event,
EOG shall reassign the Phase II Leases to ZaZa insofar and only insofar as they
cover all of the lands covered thereby and not included in Earned Acreage; and

(v)

within thirty (30) days after the occurrence of such Early Termination Event,
EOG shall provide notice to ZaZa identifying (a) all Acquired Interests in which
ZaZa participated and which are outside the boundaries of all Earned Acreage,
and (b) the aggregate amount of EOG’s Participation Interest share of the
Acquisition Costs for such Acquired Interests, and ZaZa shall have the option,
but not the obligation, to acquire all of EOG’s right, title; and interest in
such Acquired Interests.  Within thirty (30) days after delivery of such notice,
ZaZa shall notify EOG whether it elects to exercise its option to acquire all of
EOG’s right, title,



[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

and interest in such Acquired Interests.  ZaZa’s failure to notify EOG of its
election within thirty (30) days after delivery of such notice shall be
conclusively deemed an election to acquire all of EOG’s right, title, and
interest in such Acquired Interests.  If ZaZa so elects, ZaZa shall reimburse
EOG for the aggregate amount specified in EOG’s notice and, further,
concurrently with such payment, EOG shall assign all of its right, title, and
interest in all such Acquired Interests to ZaZa, without warranty of title,
express, implied, or otherwise, except for any warranties made by the transferor
to EOG, and further except as to claims by, through, and under EOG.  If such an
Acquired Interest lies partially within and partially outside the boundaries of
Earned Acreage, then the portion of the total reimbursement amount applicable to
such Acquired Interest shall be proportionately reduced on a surface acreage
basis, and as to such Acquired Interest, the assignment from EOG to ZaZa shall
be limited to that portion of the Acquired Interest lying outside the boundaries
of the Earned Acreage. Notwithstanding the foregoing, ZaZa may request to
acquire less than all of the Acquired Interests included in EOG’s notice, and
EOG, in its sole discretion, may agree or decline to assign less than all of
such Acquired Interests to ZaZa.  If EOG agrees to assign less than all of such
Acquired Interests to ZaZa, then the reimbursement amount will be reduced
accordingly.

With respect to Phase II, “Earned Acreage” shall mean 10,000 Net Acres for each
horizontal Phase II Commitment Well, which shall include the ZaZa Leasehold
surrounding the applicable horizontal Phase II Commitment Well and, to the
greatest extent possible, other ZaZa Leasehold contiguous with same, and may
include outlying tracts in the same vicinity of same.  Thus, if EOG fully
satisfies the specified drilling and completion requirements for both horizontal
Phase II Commitment Wells, then the Earned Acreage for Phase II shall consist of
all acreage covered by the Phase II Leases.

EOG shall designate the Earned Acreage for the first horizontal Phase II
Commitment Well as to which EOG has satisfied the specified drilling and
completion requirements in a written notice delivered to ZaZa within sixty (60)
days after satisfying such requirements for such Commitment Well.

Other than as described in this Section 3.2.3, EOG shall have no liability or
penalty to ZaZa under this Agreement for failing to satisfy its Commitment Well
requirements with respect to the Phase II Commitment Wells.

2.15

Phase III.

If EOG satisfies all Commitment Well obligations of Phase II as set forth
in Section 3.2,  then EOG shall have the option (but not the obligation) at



[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

its sole discretion to conduct additional drilling to earn additional interests
in ZaZa Leasehold under this Section 3.3 (“Phase III”).  To elect to enter into
Phase III, EOG must notify ZaZa in writing of its election by the later
of: (A) sixty (60) days after satisfaction of its obligations under Phase II but
in any event no later than April 1, 2015; or (B) January 31, 2015.  Such notice
shall designate the Leases selected by EOG for Phase III, which shall comprise
such net leasehold acreage as will collectively deliver 15,000 Net Acres to EOG
and will consist of ZaZa Leasehold interests in contiguous acreage to the
greatest extent possible and may include any outlying tracts that are not
contiguous but are in the vicinity of such acreage.  Upon delivery to ZaZa of
such election, ZaZa shall promptly take such actions as necessary to notify the
holders of all Preferential Rights and Required Consents applicable to the
selected Leases, and to seek the appropriate waivers or consents from such
holders.  If ZaZa is unable to obtain any such waivers of Preferential Rights or
any Required Consents within 30 days after EOG’s delivery to ZaZa of the notice
designating the Leases for Phase III (or, with respect to Preferential Rights,
such longer period as is specified in the terms and conditions of the
Preferential Right), EOG shall identify other Leases to substitute for the
affected Leases, which lands associated with such identified Leases must be
contiguous with the originally designated Leases to the greatest extent
possible.  If any Preferential Right or Required Consent applies to any
substitute Lease, then ZaZa shall seek waivers of such Preferential Rights and
Required Consents consistent with the requirements of this Section 3.3.    All
further obligations of the Parties which follow in this Section 3.3 with respect
to such acreage burdened by Preferential Rights or Required Consents shall be
conditioned on ZaZa securing the required waivers of Preferential Rights and any
Required Consents on the Leases or substitute Leases identified by EOG in its
election, which Leases and substitute Leases must comprise such net leasehold
acreage as will collectively deliver 15,000 Net Acres to EOG.  Following this
process, the Leases and such substitute Leases ultimately selected by EOG for
Phase III shall constitute the “Phase III Leases”. 

2.15.1.

Phase III Cash Consideration; Phase III Assignment.

Within ten (10) days after final selection of the Phase III Leases, (a) EOG
shall: (i) remit payment to ZaZa, in cash (U.S. dollars) by federal funds wire
transfer to an account designated by ZaZa, an amount equal to the sum of
$20,000,000.00 (the “Phase III Cash Consideration”), (ii) execute and deliver to
ZaZa an original of the assignment of Phase III Leases described immediately
below, and (iii) execute, acknowledge (if applicable), and deliver to ZaZa all
other agreements, instruments, and documents as may be reasonably required by
ZaZa to complete the Third Closing; and (b) subject to the reassignment
obligations set forth below in Section 3.3.3,  ZaZa shall: (i) execute and
deliver to EOG, in the form of



[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

assignment attached as Exhibit “G-l” (or, if the Phase III Leases include
Range-ZaZa Leasehold, in the form of assignment attached as Exhibit “G‑2”) in
sufficient counterparts for recording in each county in which the Phase III
Leases are located, an assignment of an undivided seventy-five percent (75%) of
8/8ths interest in the Phase III Leases (except that, with respect only to
Range-ZaZa Leasehold, the assignment shall be such other percentage as is
described in Section 2.5.2), and all associated rights therewith, (ii) deliver
to EOG a fully executed and recordable original partial release of the U.S. Bank
Mortgage as to any interest to be assigned to EOG with respect to the Phase III
Leases, in sufficient counterparts for recording in each county in which the
Phase III Leases are located, in a form reasonably approved by EOG, and
(iii) execute, acknowledge (if applicable), and deliver to EOG all other
agreements, instruments, and documents as may be reasonably required by EOG to
complete the Third Closing.  ZaZa shall deliver (or cause to be delivered) to
EOG the same net revenue interest in each Lease as ZaZa held as of the Effective
Date, free of any Encumbrances subsequently created by ZaZa after the Effective
Date.

2.15.2.

Phase III Commitment Wells and Target Intervals.

In addition to payment of the Phase III Cash Consideration by EOG to ZaZa, EOG
further commits to drill three (3) wells at locations selected by EOG (after
consultation with ZaZa) (the “Phase III Commitment Wells”), to test the Target
Intervals; provided,  however, that unless the Parties agree otherwise, (a) the
wellbores for each Phase III Commitment Well shall be located such that all
production therefrom is allocated solely to Phase I Leases, Phase II Leases, or
Phase III Leases, and (b) the wellbore for at least one Phase III Commitment
Well shall be located such that all production therefrom is allocated solely to
Phase III Leases.  Except for (i) one monitoring well during Phase III (other
than the Phase III vertical Commitment Well described below), and (ii) wells
which are necessary to maintain Phase I Leases, Phase II Leases or Phase III
Leases, the Phase III Commitment Wells shall be the seventh, eighth, and ninth
wells drilled and Completed by EOG, respectively, in the Project Area, and EOG
shall not commence drilling any additional wells during Phase II prior to
electing into Phase III and drilling and Completing the Phase III Commitment
Wells.

The three (3) Phase III Commitment Wells shall consist of one vertical Lower
Cretaceous Interval test, with respect to which EOG will use reasonable
commercial efforts as a reasonable prudent operator to drill to the
stratigraphic equivalent of the base of the [*] Formation, which occurs at a
measured depth of [*] as shown on the [*] logs dated [*] for the [*] well, API
No. 42-471 [*], Walker County, Texas, in the Lower Cretaceous Interval, and two
horizontal Eagle Ford Interval tests, the order of drilling



[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

to be at EOG’s sole discretion.  EOG shall bear 100% of the Costs through
Completion in each Phase III Commitment Well and shall provide ZaZa up to an
additional $1,250,000.00 in work credit to be applied on ZaZa’s behalf for
non-Phase III Commitment Well expenditures.  Without limitation, said work
credit may be applied by EOG, at ZaZa’s election, toward ZaZa’s share of: costs
and expenses for a well (including a monitoring well) other than a Commitment
Well during Phase III; cost of 3D seismic acquisition; cost of microseismic
monitoring of completion operations; and/or such other work activity as may be
conducted during Phase III.

Subject to Section 3.9,  each Phase III Commitment Well and its associated carry
obligation shall be deemed satisfied by EOG (A) drilling to the Target Interval
and (B) using reasonable commercial efforts as a reasonable prudent operator to
Complete the Commitment Well (and in the case of horizontal tests, using
reasonable commercial efforts as a reasonable prudent operator to drill a
lateral or horizontal drainhole the minimum of four thousand feet (4,000’) in
length in the Target Interval), whether or not the Commitment Well (vertical or
horizontal) is successfully Completed as a well capable of producing in paying
quantities.  In drilling horizontal tests, EOG will use its reasonable
commercial efforts as a reasonable prudent operator to drill a lateral or
horizontal drainhole a minimum of four thousand feet (4,000’) in length in the
Target Interval.  However, EOG shall have the option to limit horizontal
drilling to such shorter length as may be deemed prudent, in EOG’s commercially
reasonable discretion as a reasonable prudent operator, based on factors
including then-existing hole conditions, equipment limitations, geologic factors
or other relevant technological or mechanical considerations that would render
further lateral drilling impracticable, provided,  however, the Commitment Well
obligation for a horizontal well shall not be deemed satisfied unless a lateral
has been drilled to at least one thousand five hundred feet (1,500’) in length
In the Target Interval.

EOG must commence operations for drilling the third Phase III Commitment Well on
or before December 31, 2015.

2.15.3.

Failure to Satisfy Phase III Commitment Well Obligations. 

If EOG fails to fully satisfy the specified drilling and completion requirements
for all three (3) Phase III Commitment Wells:

(i)

this Agreement shall terminate;

(ii)

EOG shall forfeit the Phase III Cash Consideration; and



[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

(iii)

within thirty (30) days after the occurrence of such Early Termination Event,
EOG shall reassign the Phase III Leases to ZaZa insofar and only insofar as they
cover all of the lands covered thereby and not included in Earned Acreage; and

(iv)

within thirty (30) days after the occurrence of such Early Termination Event,
EOG shall provide notice to ZaZa identifying (a) all Acquired Interests in which
ZaZa participated and which are outside the boundaries of all Earned Acreage,
and (b) the aggregate amount of EOG’s Participation Interest share of the
Acquisition Costs for such Acquired Interests, and ZaZa shall have the option,
but not the obligation, to acquire all of EOG’s right, title, and interest in
such Acquired Interests.  Within thirty (30) days after delivery of such notice,
ZaZa shall notify EOG whether it elects to exercise its option to acquire all of
EOG’s right, title, and interest in such Acquired Interests.  ZaZa’s failure to
notify EOG of its election within thirty (30) days after delivery of such notice
shall be conclusively deemed an election to acquire all of EOG’s right, title,
and interest in such Acquired Interests.  If ZaZa so elects, ZaZa shall
reimburse EOG for the aggregate amount specified in EOG’s notice and, further,
concurrently with such payment, EOG shall assign all of its right, title, and
interest in all such Acquired Interests to ZaZa, without warranty of title,
express, implied, or otherwise, except for any warranties made by the transferor
to EOG, and further except as to claims by, through, and under EOG.  If such an
Acquired Interest lies partially within and partially outside the boundaries of
Earned Acreage, then the portion of the total reimbursement amount applicable to
such Acquired Interest shall be proportionately reduced on a surface acreage
basis, and as to such Acquired Interest, the assignment from EOG to ZaZa shall
be limited to that portion of the Acquired Interest lying outside the boundaries
of the Earned Acreage. Notwithstanding the foregoing, ZaZa may request to
acquire less than all of the Acquired Interests included in EOG’s notice, and
EOG, in its sole discretion, may agree or decline to assign less than all of
such Acquired Interests to ZaZa.  If EOG agrees to assign less than all of such
Acquired Interests to ZaZa, then the reimbursement amount will be reduced
accordingly.

With respect to Phase III, “Earned Acreage” shall mean 7,500 Net Acres for each
horizontal Phase III Commitment Well, which shall include the ZaZa Leasehold
surrounding the applicable horizontal Phase III Commitment Well and, to the
greatest extent possible, other ZaZa Leasehold contiguous with same, and may
include outlying tracts in the same vicinity of same. Thus, if EOG fully
satisfies the specified drilling and completion requirements for both horizontal
Phase III Commitment Wells, then the Earned Acreage for Phase III shall consist
of all acreage covered by the Phase III Leases, EOG shall designate the Earned
Acreage for the first horizontal Phase III Commitment Well as to which EOG has



[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

satisfied the specified drilling and completion requirements in a written notice
delivered to ZaZa within sixty (60) days after satisfying such requirements for
such Commitment Well.

Other than as described in this Section 3.3.3, EOG shall have no liability or
penalty to ZaZa under this Agreement for failing to satisfy its Commitment Well
requirements with respect to Phase III.

2.16

Lease Protection Wells.   If EOG elects to drill any well that is necessary to
maintain a Lease pursuant to Section 3.2.2(ii) or Section 3.3.2(ii),  EOG shall
bear 100% of the Costs through Completion for such well as if such well were a
Commitment Well, and such well shall be designated as a Commitment Well that
satisfies EOG’s obligations with respect to one of its Commitment Wells in
Phase II or Phase III, as the case may be.  If EOG elects not to proceed with
Phase II or Phase III, as the case may be, and has satisfied its Commitment Well
obligations for the preceding Phase, then upon 20 calendar days’ notice, ZaZa
will reimburse EOG for ZaZa’s Participating Interest share of the Costs through
Completion for such additional carried well.  Notwithstanding the preceding,
ZaZa shall have the right to elect (prior to the spud date) to pay its
Participation Interest share of costs for any Lease maintenance well proposed
pursuant to Section 3.2.2(ii) or Section 3.3.2(ii),  in which case, should ZaZa
elect to participate, such well shall not count as a Commitment Well.

2.17

Treatment of Overrides.

2.17.1.

Pre-3/11/13 Merger ORRIs.  With respect to each Commitment Well that is
Completed and is capable of producing, ZaZa shall bear 100% of any burdens
associated with the Pre-3/11/13 Merger ORRIs out of its Participation Interest
share until Payout.  From and after Payout for a Commitment Well, and at all
times for any other well drilled on the Leases, the Pre-3/11/13 Merger ORRIs for
such well shall be treated as any other royalty burdening the leasehold estate,
with such burden shared according to the Parties’ respective Participation
Interests.

2.17.2.

Post-3/11/13 Merger ORRIs. With respect to any well (including any Commitment
Well) drilled on the Leases, ZaZa shall bear 100% of any burdens associated with
the Post-3/11/13 Merger ORRIs out of its Participation interest share at all
times.

2.18

Substitute Wells.  If EOG is unable to satisfy the specified requirements for
any Commitment Well because of mechanical or other operational difficulties or
because the well encounters excessive water flow, loss of circulation, excessive
pressures, cavities, caprock, salt or salt dome material, heaving shale or other
practicably impenetrable conditions which would, in the opinion of a reasonable
prudent operator, render further drilling impracticable, then EOG may at its
sole discretion (after consultation with ZaZa), commence drilling operations on
a substitute Commitment Well at another location selected by EOG, with the



[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

exception of Phase I, Well No. 2, at EOG’s sole discretion (after consultation
with ZaZa) (“Substitute Well”), within the Project Area within ninety (90) days
after completion of abandonment obligations for the well being replaced (or
shorter time period if required to comply with the ZaZa Leasehold lease
obligations) and thereupon the Substitute Well shall be considered and treated
for all purposes hereunder as though the same is a Commitment Well.

2.19

Joint Operating Agreement. The Parties agree to execute the joint operating
agreement attached hereto as Exhibit “D” (“JOA”) based on the 1989 AAPL Model
Form Joint Operating Agreement and naming EOG as Operator (as defined in the
JOA).  The JOA shall govern operations on the Project Area.  The “Contract
Area” (as defined in the JOA) covered by the JOA shall be the same as the
Project Area less and except any lands covered by the Range-ZaZa JOA.  The
interests of the Parties in the “Contract Area” of the JOA shall be EOG 75% and
ZaZa 25%.  On the expiration of the Term (unless EOG has fully satisfied its
earning obligations for Phases I, II and III as set forth in Section 3), the
Parties shall amend the JOA to modify the “Contract Area” to cover the Project
Area insofar and only insofar as to include lands covered by Leases in which EOG
retains an undivided interest.

2.20

Thrice-Yearly Technical and Operational Meetings.  EOG agrees to conduct, at
EOG’s offices, thrice-yearly meetings with ZaZa on technical and operational
aspects of EOG’s present and future activities on the Project Area.  At least
every four (4) calendar months, EOG shall provide to ZaZa the following reports
and data to the extent generated from operations conducted on the Project Area:
(i) a work report estimating drilling and other activities for the next 12
months, (ii) a land report showing leases under negotiation and an estimate of
land acquisitions over the next 12 months, (iii) copies of all logs or surveys,
including in digitally recorded format if available, daily drilling and
production reports, (iv) copies of all tests and core data, (v) copies of
written notices provided to EOG by any third Person regarding violations or
potential violations of Applicable Law or Permits, (vi) copies of all regulatory
reports filed by EOG with any Governmental Entity, and (vii) copies of all title
opinions, including as applicable drill site title opinions and division order
title opinions; provided, however, that if any such reports are prepared by a
third Person that is not an Affiliate of EOG, then unless the costs of such
third Person’s services are chargeable to the joint account under the JOA, EOG
shall not be required to provide such third Person reports to ZaZa.

2.21

Well and Technical Data.  EOG shall furnish ZaZa with the notices, reports and
other data as provided in Exhibit “F” attached hereto, and to conduct the tests
and surveys provided for therein, and ZaZa shall have ongoing access to EOG’s
online platform for data delivery (currently “box.com”).  ZaZa shall have the
right to send its employees or representatives to observe such tests and surveys
and the results thereof; provided, however, ZaZa and its Representatives shall
observe such tests, surveys, and results at the sole risk and expense of ZaZa,
which shall be fully liable for all damages, liabilities, and destruction of
property or injury or



[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

death of individuals resulting from, or in any way attributable to, the actions
of ZaZa or its Representatives while such individuals are on the Project Area.

2.22

Excess Leases.  Following final selection of the Phase III Leases, EOG shall
have the option (but not the obligation) to notify ZaZa that EOG elects to
acquire an undivided interest (as described below) in any remaining ZaZa
Leasehold within the Project Area for an additional payment of [*] per Net Acre,
excluding the areas depicted on Exhibit “A” as “Excluded Areas.”  Upon delivery
to ZaZa of such election, ZaZa shall promptly take such actions as necessary to
notify the holders of all Preferential Rights and Required Consents applicable
to the selected Leases, and to seek the appropriate waivers or consents from
such holders.  Any such Leases as to which all necessary waivers of Preferential
Rights and Required Consents are obtained shall constitute the “Assigned Excess
Leases,” and the sum of [*] per Net Acre in the Assigned Excess Leases shall
constitute the “Excess Lease Consideration.”  Within ten (10) days after ZaZa
has provided EOG with all necessary waivers of Preferential Rights and Required
Consents with respect to the Assigned Excess Leases, EOG shall remit the Excess
Lease Consideration to ZaZa, in cash (U.S. dollars) by federal funds wire
transfer to an account designated by ZaZa, and contemporaneously therewith ZaZa
shall assign to EOG an undivided seventy-five percent (75%) of 8/8ths interest
in the Assigned Excess Leases (except that, with respect only to Range-ZaZa
Leasehold, the assignment shall be such other percentage as is described in
Section 2.5.2), and all associated rights therewith.  Such assignment shall be
on the form of assignment attached as Exhibit “G-1” (or, if the Assigned Excess
Leases include Range-ZaZa Leasehold, in the form of assignment attached as
Exhibit “G-2”).  For avoidance of doubt, EOG shall have no reassignment
obligation with respect to the Assigned Excess Leases, regardless whether EOG
fully satisfies its Commitment Well requirements with respect to Phase III.

2.23

REPRESENTATIONS AND WARRANTIES

2.24

ZaZa’s Representations and Warranties.  ZaZa Corporation and ZaZa LLC each
represents and warrants (as to itself and not with respect to the other, and
further, as to those representations and warranties described in
Sections 4.1(d),  (e),  (f),  (j),  (k),  (l), and (m) below, only to the extent
of its ownership interest in the ZaZa Leasehold), as of the date of this
Agreement and as of the date of each Closing, to EOG that:

(a)

ZaZa Corporation is a corporation duly formed, validly existing and in good
standing under the laws of the State of Delaware and is duly qualified to own
properties and conduct oil and gas operations in the State of Texas; and (ii)
ZaZa LLC is a limited liability company duly formed, validly existing and in
good standing under the laws of the State of Texas and is duly qualified to own
properties and conduct oil and gas operations in the State of Texas;



[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

(b)

the execution and delivery of this Agreement have been, and the performance of
this Agreement and the Transactions are, duly and validly authorized by all
requisite action on the part of it, including due approval by it in accordance
with its governing documents;

(c)

it is not in breach or default of the obligations under the Range-ZaZa JV
Agreement, nor has it received any notice from, and to its Knowledge there is
not any assertion by, Range, any Governmental Entity, or any other Person
claiming any violation or repudiation of the Range-ZaZa JV Agreement or any
violation of any Applicable Law with respect to same;

(d)

(i) the ZaZa Leasehold comprises no less than: fifty-five thousand (55,000) Net
Acres as of the First Closing, thirty-five thousand (35,000) Net Acres as of the
Second Closing, and fifteen thousand (15,000) Net Acres as of the Third Closing;
(ii) it owns the ZaZa Leasehold free and clear of the claims of any Person
claiming by, through or under it other than Permitted Encumbrances; (iii) no
consent, approval, order or authorization of, or declaration, filing or
registration with, any Governmental Entity or any other Person (including any
consents under the Leases) is required to be obtained or made by it in
connection with the Transactions other than those certain consents to assign
(the “Required Consents”) required under the instruments, documents, and
agreements set forth on Schedule 4.1(d)(iii); and (iv) no part of the ZaZa
Leasehold is subject to any Preferential Right, rights of first refusal, or
similar rights;

(e)

it has not created, assigned, conveyed, suffered, or permitted to exist any
Encumbrance on all or any part of the Project Area or ZaZa Leasehold other than
the Permitted Encumbrances;

(f)

except as set forth on Schedule 4.1(f), no Proceeding is pending or, to its
Knowledge, threatened, on all or any portion of the ZaZa Leasehold, or on its
ability to consummate the Transactions, or which could materially and adversely
affect EOG’s ownership or operations of the ZaZa Leasehold;

(g)

there are no bankruptcy, reorganization, or similar arrangement proceedings
pending, being contemplated by, or threatened against it or any of its
Affiliates;

(h)

it has knowledge, skill, and experience in financial, business, and investment
matters relating to the Transactions and is capable of evaluating the merits and
risks of the Transactions.  To the extent deemed necessary by it, it has
retained, at its sole expense, and relied upon, appropriate professional advice
regarding the investment, tax, and legal merits and consequences of its
execution of this Agreement;

(i)

neither it nor any of its Affiliates has incurred any obligation or entered into
any agreement for any investment banking, brokerage, or finder’s fee,



[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

or commission in respect of the Transactions for which EOG or any Affiliate of
EOG shall incur any liability;

(j)

(i) it has paid all Taxes on or relating to the ZaZa Leasehold, which are
currently due and payable as required by Applicable Law prior to delinquency;
(ii) there is not currently in effect any extension or waiver by it of any
statute of limitations of any jurisdiction regarding the assessment or
collection of any such Tax related to the ZaZa Leasehold; (iii) the ZaZa
Leasehold is not bound as of the Effective Date by any tax partnership agreement
that will be binding upon EOG; (iv) it is not a nonresident alien, foreign
person, foreign partnership, foreign trust, foreign estate, or foreign
corporation (as those terms are defined in the Code); and (v) it is not an
 “investment company” or a company “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, and is not
otherwise subject to regulation under or the restrictions of such act;

(k)

(i) it has not received written notice of any request or demand for payments,
adjustments of payments or performance pursuant to the obligations under all or
any portion of the ZaZa Leasehold that are still outstanding; (ii) it has not
received a written notice of default with respect to the payment or calculation
of royalties, overriding royalties, rentals, or bonuses that has not been cured;
(iii) all bonus, rental, and other payments provided in the Leases (excluding
the Range-ZaZa Leasehold) due and payable have been paid; and (iv) to its
Knowledge, all bonus, rental, and other payments with respect to the Range-ZaZa
Leasehold due and payable have been paid;

(l)

ZaZa Corporation and ZaZa LLC, collectively, have title that is properly filed
for record in the appropriate public records in a manner sufficient to give
constructive notice to third Persons and which (i) with respect to each Lease,
covers the number of Net Acres set forth for such Lease in Exhibit “B-1”;
(ii) shall entitle EOG to a net revenue interest (“NRI”) in each Lease and all
oil, gas, and other hydrocarbons and minerals produced therefrom that is not
less than the NRI set forth in Exhibit “B-1” for such Lease, proportionately
reduced to the assigned working interest; and (iii) is free and clear of
Encumbrances other than the. Permitted Encumbrances; and

(m)

each Lease has a primary term expiring no sooner than the date set forth for
such Lease on Exhibit “B-1”.

Any references to the ZaZa Leasehold in Section 4.1 above shall be interpreted
to mean (A) with respect to the date of this Agreement and the First Closing,
the entire ZaZa Leasehold; (B) with respect to the Second Closing, the ZaZa
Leasehold less and except for the Phase I Leases; and (C) with respect to the
Third Closing, the ZaZa Leasehold less and except for the Phase I Leases and
Phase II Leases and (D) if applicable, with respect to the Fourth Closing, any



[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

remaining ZaZa Leasehold within the Project Area less and except the Phase I
Leases, Phase II Leases, and the Phase III Leases.

The representations and warranties of ZaZa contained in this Agreement and in
any assignment executed hereunder are exclusive and are in lieu of all other
representations and warranties, express, implied, statutory, or otherwise,
whether contained in any writing or communicated orally and whether made by ZaZa
or its Representatives.  Without limitation of the foregoing, and except as
provided for in this Agreement and in any assignment executed hereunder, ZaZa
expressly disclaims any and all such other representations and warranties,
including as to (i) title to any of the ZaZa Leasehold, (ii) the contents,
character or nature of any Files or information provided by ZaZa or its
Representatives; (iii) the quantity, quality or recoverability of hydrocarbons
in or from the ZaZa Leasehold or any estimates of the value or future revenues
to be generated from the ZaZa Leasehold. 

2.25

EOG’s Representations and Warranties.  EOG represents and warrants to ZaZa, as
of the date of this Agreement and as of the date of each Closing, that:

(a)

EOG is a corporation duly formed, validly existing and in good standing under
the laws of the State of Delaware and is duly qualified to own properties and
conduct oil and gas operations in the State of Texas;

(b)

the execution and delivery of this Agreement has been, and the performance of
this Agreement and the Transactions are, duly and validly authorized by all
requisite action on the part of LOG, including due approval by LOG in accordance
with its governing documents;

(c)

EOG has knowledge, skill, and experience in financial, business, and investment
matters relating to the Transactions and is capable of evaluating the merits and
risks of such transactions.  To the extent deemed necessary by EOG, EOG has
retained, at its sole expense, and relied upon, appropriate professional advice
regarding the investment, tax, and legal merits and consequences of its
execution of this Agreement; and

(d)

neither EOG nor its Affiliates has incurred any obligation or entered into any
agreement for any investment banking, brokerage, or finder’s fee, or commission
in respect of the Transactions for which ZaZa or any Affiliate of ZaZa shall
incur any liability.

The representations and warranties of EOG contained in this Agreement and in any
assignment executed hereunder are exclusive and are in lieu of all other
representations and warranties, express, implied, statutory, or otherwise,
whether contained in any writing or communicated orally and whether made by EOG
or its



[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

Representatives.  Without limitation and in any assignment executed hereunder,
EOG expressly disclaims any and all such other representations and warranties. 

(e)

CONDITIONS PRECEDENT TO FIRST CLOSING; FIRST CLOSING OBLIGATIONS; TERMINATION;
ADDITIONAL COVENANTS AND OBLIGATIONS

2.26

Conditions Precedent to First Closings.

2.26.1.

Conditions Precedent to EOG’s Obligation to Close.  EOG’s obligation to take the
actions required of EOG at the First Closing is subject to the satisfaction, at
or prior to the First Closing, of each of the following conditions (any of which
may be waived by EOG, in whole or in part):

(a)

All of ZaZa’s representations and warranties in this Agreement must have been
accurate in all material respects (or, with respect to representations and
Warranties qualified by materiality, in all respects) as of the date of this
Agreement, and same must be accurate in all material respects (or, with respect
to representations and warranties qualified by materiality, in all respects) as
of the First Closing Date as if made on the First Closing Date;

(b)

All of the covenants, agreements, conditions, and obligations that ZaZa is
required to perform or to comply with pursuant to this Agreement at or prior to
the First Closing must have been duly performed and complied with in all
material respects;

(c)

ZaZa must deliver each document, instrument, and agreement required to be
delivered by it pursuant to Section 5.2.1; and

(d)

EOG must have completed its due diligence review of the ZaZa Leasehold
(including title thereto) and the Project Area and be reasonably satisfied that
it can identify Leases to select for Phase I comprising twenty thousand (20,000)
Net Acres as to which no more than ten percent (10%) of same is affected by
Defects.  Without limitation, for purposes of this Section 5.1.1(d), only, any
of the following shall be reasonably considered a “Defect”:

(i)

a fact, event, condition, or matter that would cause or result in the
representations and warranties contained in Sections 4.1(d),  (e),  (f),  (j),
 (k),  (l), or (m) to be untrue or inaccurate, in whole or in part;

(ii)

a fact, event, condition, or matter that would materially affect or interfere
with the development of a Lease or the operation, use, or ownership thereof,
including conditions arising from other operations, surface or subsurface
conditions, third-Person objections, or Governmental Entity restrictions;



[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

(iii)

a materially adverse restriction or drilling requirement imposed by a Lease
(regardless of whether termination of the Lease in whole or in part is the only
penalty for noncompliance);

(iv)

the absence from a Lease of adequate pooling, unitization or communitization
authority or other provisions reasonably necessary for EOG to form a pooled
unit;

(v)

a condition of default of the lessee’s obligations under a Lease (or the written
notice thereof by a third-Person); or

(vi)

a depth limitation in a Lease that would prevent EOG from drilling to the Target
Interval for any Commitment Well.

2.26.2.

Conditions Precedent to ZaZa’s Obligation to Close.   ZaZa’s obligation to, take
the actions required of ZaZa at the First Closing is subject to the
satisfaction, at or prior to the First Closing, of each of the following
conditions (any of which may be waived by ZaZa, in whole or in part):

(a)

All of EOG’s representations and warranties in this Agreement must have been
accurate in all material respects (or, with respect to representations and
warranties qualified by materiality, in all respects) as of the date of this
Agreement, and must be accurate in all material respects (or, with respect to
representations and warranties qualified by materiality, in all respects) as of
the First Closing Date as if made on the First Closing Date;

(b)

All of the covenants, agreements, conditions, and obligations that EOG is
required to perform or to comply with pursuant to this Agreement at or prior to
the First Closing must have been duly performed and complied with in all
material respects; and

(c)

EOG must deliver each document, instrument, and agreement required to be
delivered by it pursuant Section 5.2.

2.27

First Closing Obligations.

2.27.1.

ZaZa’s Closing Deliverables.  At the First Closing, ZaZa shall deliver to EOG

(a)

an executed and acknowledged original assignment of the Phase I Leases in
sufficient counterparts for recording in each county in which the Phase I Leases
are located, in the form attached hereto as Exhibit “G-2”, dated effective as of
the Effective Date;

(b)

an executed original JOA dated effective as of the Effective Date;



[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

(c)

an executed and acknowledged original Memorandum of JOA, in sufficient
counterparts for recording in each county in which the Leases are located, in
the form attached hereto as Exhibit “E”;

(d)

executed original Federal Foreign Investment in Real Property Tax Act of 1980
and 1984 (FIRPTA) certificates for ZaZa Corporation and ZaZa LLC, in the form
attached hereto as Exhibit “J”;

(e)

a written, executed settlement statement regarding the Transactions with respect
to the First Closing, in a form reasonably approved by the Parties;

(f)

a copy of the Letter Agreement executed by ZaZa and Range, in a form approved by
EOG;

(g)

fully executed copies of all Required Consents (including signatures of all
consenting parties) required under the instruments, documents, and agreements
set forth on Schedule 4.1(d)(iii);

(h)

a fully executed original Surface Use Agreement by and among ZaZa LLC, Rayonier
Forest Resources, L.P., and TerraPointe LLC, in a form approved by EOG;

(i)

a fully executed and recordable original partial release of the U.S. Bank
Mortgage as to any interest to be assigned to EOG with respect to the Phase I
Leases, in sufficient counterparts for recording in each county in which the
Phase I Leases are located, in a form reasonably approved by EOG;

(j)

an executed and acknowledged original Memorandum of Joint Exploration and
Development Agreement, in sufficient counterparts for recording in each county
in which the Leases are located, in the form attached hereto as Exhibit “I”;  

(k)

an executed original letter from Range to ZaZa confirming that ZaZa has
satisfied all covenants and obligations set forth in the Fifth Amendment to the
Range-ZaZa JV Agreement with respect to the Re-entry Well (as defined in the
Range-ZaZa JV Agreement), in a form approved by EOG; and

(l)

all other executed and acknowledged (if applicable) agreements, instruments, and
documents as may be reasonably required by EOG to complete the Transactions.

2.27.2.

EOG’s Closing Deliverables.   At the First Closing, EOG shall deliver to ZaZa:

(a)

an executed and acknowledged original assignment of the Phase I Leases in the
form attached hereto as Exhibit “G-2” dated effective as of the Effective Date;



[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

(b)

an executed original JOA dated effective as of the Effective Date;

(c)

an executed and acknowledged original Memorandum of JOA in the form attached
hereto as Exhibit “E”;

(d)

a written, executed settlement statement regarding the Transactions with respect
to the First Closing, in a form reasonably approved by the Parties;

(e)

a copy of the Letter Agreement executed by EOG;

(f)

an executed and acknowledged original Memorandum of Joint Exploration and
Development Agreement in the form attached hereto as Exhibit “I”;

(g)

all other executed and acknowledged (if applicable) agreements, instruments, and
documents as may be reasonably required by ZaZa to complete the Transactions;
and

(h)

payment of the Initial Cash Consideration pursuant to Section 1. 

2.28

Termination.

2.28.1.

Termination Events.  This Agreement may be terminated:

(a)

by mutual written consent of the Parties, given prior to or at the First
Closing; or

(b)

by written notice from either Party if the First Closing has not occurred (other
than as a result of a material breach of any covenant, representation, or
condition contained in this Agreement by the Party seeking to terminate this
Agreement) on or before April 10, 2013.

2.28.2.

Effect of Termination.    If this Agreement is terminated pursuant to Section
5.3.1, all further right and obligations of the Parties under this Agreement
shall terminate.

2.29

ZaZa’s Additional Covenants and Obligations.

(a)

Unless otherwise previously furnished to EOG, upon the execution of this
Agreement, ZaZa shall promptly deliver to EOG copies of (i) all logs, drilling
reports, regulatory filings, and samples of all cuttings and cores, and all
other well data pertaining or relating to the Commodore and Stingray Wells, and
(ii) the Files, to the extent such data and records can be provided to EOG
without the consent of or payment to any third Person (provided that ZaZa will
use reasonable efforts to obtain any such consent) or without, in ZaZa’s
reasonable opinion, breaching, or risking a breach of, agreements with other
Persons or waiving, or risking waiving, legal privilege.



[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

(b)

Notwithstanding anything to the contrary in this Agreement, between the date of
this Agreement and the date of each Closing, ZaZa shall not (and shall not
commit to), without EOG’s prior written consent:

(i)

take any action that would cause its representations or warranties under this
Agreement to be materially incorrect (or, with respect to representations and
warranties qualified by materiality, incorrect in any respect) as of the date of
any Closing;

(ii)

commence, propose, or agree to participate in any operations with respect to the
Leases other than operations proposed by EOG under the JOA or by Range under the
Range-ZaZa JOA;

(iii)

go non-consent as to any operations with respect to any Range-ZaZa Leasehold
that has not been assigned to EOG under this Agreement;

(iv)

terminate, release, cancel, amend, alter, or modify any Lease (in whole or in
part);

(v)

enter into any Contract that would adversely affect EOG’s ability to use, own,
or operate the Leases; or

(vi)

sell, convey, grant, bargain, set over, deliver, transfer, or assign to any
Person, or otherwise encumber, all or any portion of the ZaZa Leasehold, if and
to the extent such action would render ZaZa unable to perform its covenants and
obligations under this Agreement.

References to the ZaZa Leasehold in Section 5.4(b)(vi) immediately above shall
be interpreted to mean (A) with respect to the date of this Agreement and the
First Closing, the entire ZaZa Leasehold; (B) with respect to the Second
Closing, the ZaZa Leasehold less and except for the Phase I Leases, (C) with
respect to the Third Closing, the ZaZa Leasehold less and except for the Phase I
Leases and Phase II Leases; and (D) if applicable, with respect to the Fourth
Closing, any remaining ZaZa Leasehold within the Project Area less and except
the Phase I Leases, Phase II Leases, and the Phase III Leases.

(c)

From and after the Effective Date (and except as provided in Section 5.5(a)),
ZaZa shall timely and correctly pay, and (subject to Section 5.5(c)) charge to
the joint account under the JOA, all option to lease payments, delay rental
payments, shut-in well payments, extension payments and/or renewal leases, and
all other payments, required to maintain the Leases in full force and effect
within the Project Area, whether inside or outside of the currently elected
Phase(s). 

(d)

If Phase 1, Well No. 2 reaches the Earning Point (as defined in the Range-ZaZa
JV Agreement), and Range does not timely exercise its option to



[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

participate in such well in accordance with its rights under the Range-ZaZa JV
Agreement or goes non-consent, then ZaZa shall instruct Range to execute an
assignment to EOG (in a form reasonably acceptable to EOG) of Range’s
twenty-five percent (25%) working interest in such well and its associated
interest in the applicable Range-ZaZa Leasehold.

(e)

If ZaZa’s title to any portion of the Net Acres to be delivered to EOG fails due
to ZaZa Corporation’s or ZaZa LLC’s breach of any representation or warranty or
other provision of this Agreement, or if there exist facts or circumstances
giving rise to a breach or deficiency of one or more representations or
warranties of ZaZa Corporation or ZaZa LLC insofar as pertains to title to any
specific Oil and Gas Interest, or if ZaZa’s title to any portion of the Net
Acres subject to any Proceedings set forth on Schedule 4.1(f) fails or is
deficient as a result of such Proceedings, then ZaZa shall have ninety (90) days
from the date EOG delivers notice to ZaZa reasonably identifying such deficiency
or breach to cure such deficiency or breach to the reasonable satisfaction of
EOG. In the event such deficiency or breach is not cured to the reasonable
satisfaction of EOG within such ninety (90) day period, ZaZa shall promptly
assign such substitute Net Acres (acceptable to EOG in its reasonable
discretion) as are necessary to replace the affected Net Acres from: (i) the
Phase 11 Leases (in respect of any Phase I shortfall), (ii) the Phase III Leases
(in respect of any Phase II shortfall), or (iii) any other acreage within the
AMI (in respect of any Phase III shortfall). If ZaZa cures such deficiency or
breach within the ninety (90) day period, EOG shall have no further recourse or
remedy against ZaZa in connection with such breach or deficiency. If ZaZa is
unable to timely cure such breach or deficiency, but assigns substitute Net
Acres to EOG, as described above, within one hundred twenty (120) days after
EOG’s delivery of notice to ZaZa of the breach or deficiency, such assignment of
appropriate substitute Net Acres shall be the sole remedy for any such breach or
deficiency of a representation or warranty or. other provision of this
Agreement. If ZaZa is unable to timely cure such breach or deficiency and assign
substitute Net Acres to EOG, as described above, within said one hundred twenty
(120) day period, then ZaZa shall pay to EOG, within ten (10) days, a total
amount equal to U.S. [*] per Net Acre affected by such deficiency or breach, as
liquidated damages (“Title Defect Liquidated Damages”), and EOG shall promptly
re-assign its interest in such affected Net Acres back to ZaZa without warranty
of title, express, implied, or otherwise, except as to claims by, through, and
under EOG. It is expressly stipulated by the Parties that the actual amount of
damages resulting from ZaZa’s failure to timely cure such breach or deficiency
or to assign substitute Net Acres, as described above, would be difficult if not
impossible to determine accurately because of the unique nature of this
Agreement and the Transactions, and that the Title Defect Liquidated Damages are
a reasonable estimate by the Parties of such damages.

(f)

From the date of this Agreement through the date of each Closing, ZaZa shall
promptly notify EOG in writing if ZaZa obtains Knowledge of any



[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

fact, circumstance, or other condition that causes or constitutes a material
breach of any of ZaZa’s representations and warranties in this Agreement as of
the date of this Agreement or as of the date of each Closing, or if ZaZa obtains
Knowledge of the occurrence after the date of this Agreement, or after the date
of each Closing, of any fact or condition that would cause or constitute a
material breach of any such representation or warranty had such representation
or warranty been made as of the time of occurrence or discovery of such fact or
condition. During the same period, ZaZa shall promptly notify EOG if ZaZa
obtains Knowledge of the occurrence of any material breach of any covenant of
ZaZa in this Section 5.4. From the date of this Agreement to the First Closing
Date, ZaZa shall promptly notify EOG if ZaZa obtains knowledge of the occurrence
of any event that may make the satisfaction of the conditions in Section 5.1.1
impossible or unlikely.

2.30

EOG`s Additional Covenants and Obligations.

(a)

Prior to the expiration of the primary term set forth in the Gibbs Brothers
Lease, EOG will enter, into good faith negotiations with the lessors of such
Lease and use its reasonable commercial efforts as a reasonable prudent operator
to obtain an extension of the primary term by not less than twelve (12) months,
whether obtained through an amendment, modification, renewal, or extension of
same. EOG shall bear 100% of the expenses associated with obtaining such
extension. Regardless of whether EOG is successful in obtaining said primary
term extension, EOG’s right to earn interest in ZaZa Leasehold under this
Agreement shall remain unaffected,

(b)

From and after the Effective Date and until EOG has satisfied its obligations
under Section 3 of this Agreement, EOG shall not sell, convey, grant, bargain,
set over, deliver, transfer, or assign to any Person, or otherwise encumber, all
or any portion of the ZaZa Leasehold in which EOG acquires an interest, in each
case, other than as would result in a Permitted Encumbrance, and then only if
and to the extent such action would not render EOG unable to perform its
obligations under this Agreement. (For purposes of only this Section 5.5(b) the
definition of “Permitted Encumbrances” is deemed to be amended as appropriate to
describe the equivalent or reciprocal encumbrances that would not materially
adversely affect any interests to be reassigned by EOG to ZaZa under this
Agreement, rather than interests to be assigned by ZaZa to EOG.)

(c)

From and after the Effective Date to. December 31, 2013 (and except as provided
Section 5.5(a)), EOG shall, pursuant to the joint account under the JOA, pay to
ZaZa one-third of the cost paid by ZaZa of all delay rental payments, extension
payments and/or renewal leases, and all other payments (but excluding. all
option to lease payments), that are required to maintain the Phase I Leases in
full force and effect and that are due and payable during such time period. For
avoidance of doubt, if Range elects to take a working interest in Phase 1, Well
No. 2, ZaZa shall retain all rights to reimbursement from Range with



[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

respect to the lease extension costs on the Range-ZaZa Leasehold as set forth in
Section 3.2(a) of the Range-ZaZa JV Agreement as amended by the Fifth Amendment
thereto. Further, if Range declines to take a working interest in Phase 1, Well
No. 2, then EOG shall, pursuant to the joint account under the JOA, pay to ZaZa
an additional one-fourth of the cost paid by ZaZa. of all delay rental payments,
extension payments and/or renewal leases, and all other payments (but excluding
all option to lease payments), that are required to maintain the. Phase I Leases
in full force and effect and that are due and payable during such time period.
From and after January 1, 2014, EOG shall reimburse ZaZa for its Participation.
Interest share of all delay rental payments, shut-in well payments, extension
payments and/or renewal leases, and all other payments. (but excluding all
option to lease payments), that are required to maintain the Leases in full
force and effect within the Project Area, whether inside or outside of the
currently elected Phase(s); provided, however, that such obligation shall cease
(i) for Leases in any unelected Phase(s) upon EOG’s election to not proceed with
the next Phase(s) and (ii) for any Lease that EOG is required to reassign to
ZaZa pursuant to Sections 3.1.4,  3.2.3,  3.3.3 and 5.4(e) upon its reassignment
to ZaZa.

(d)

EOG shall not propose or drill more than eight (8) wells at any time prior to
Completion of all previous wells drilled by EOG in the Project Area.

(e)

From the date of this Agreement through the date of each Closing, EOG shall
promptly notify ZaZa in writing if EOG obtains Knowledge of any fact,
circumstance, or condition that causes or constitutes a material breach of any
of EOG’s representations and warranties in this Agreement as of the date of this
Agreement or as of the date of each Closing, or if EOG obtains Knowledge of the
occurrence after the date of this Agreement, or after the date of each Closing,
of any fact or condition that would cause or constitute a material breach of any
such representation or warranty had such representation or warranty been made as
of the time of occurrence or discovery of such fact or condition. During the
same period, EOG shall promptly notify ZaZa if EOG obtains Knowledge of the
occurrence of any material breach of any covenant of EOG in this Section 5.5.
From the date of this Agreement to the First Closing Date, EOG shall promptly
notify ZaZa if EOG obtains knowledge of the occurrence of any event that may
make the satisfaction of the conditions in Section 5.12 impossible or unlikely.

(f)

MISCELLANEOUS

2.31

Term and Survival of Specific Provisions.  Unless terminated pursuant to Section
5 3 1, the term of this Agreement (the “Term”) (excepting the AMI provisions of
Section 2 and EOG’s reassignment obligations under Sections 3.1.4,  3.2.3,
 3.3.3 and 5.4(e)) shall extend from the Effective Date until EOG has fully
performed its earning obligations for Phases I, II, and Ill as provided in
Section 3, unless sooner terminated by any of the following events (each, an
“Early Termination Event”); EOG’s failure to timely commence drilling of any
Commitment Well (or Substitute Well therefor) in connection with Phase I, Phase



[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

11, or Phase Ill as provided in Section 3, EOG’s failure to satisfy the
Commitment Well requirements in Phase I, Phase II, or Phase III, or the failure
of EOG to timely elect to participate in Phase II or Phase III.  Notwithstanding
the foregoing, the following provisions of this Agreement will survive and be
applicable, but only to the extent of EOG’s retention of any interest in the
ZaZa Leasehold after termination:

Sections 5.5(d),  6.1,  6.2,  6.3,  6.4,  6.5,  6.6,  6.7,  6.8,  6.10,  6.11,
 6.12 and 6.14.

If any of these surviving provisions expressly conflicts with any term of the
applicable JOA, then the terms of the JOA shall govern. However, the absence of
a provision in the JOA that addresses the same subject matter as a surviving
provision of this Agreement shall not be deemed a conflict between such
provision and the JOA.

2.32

Construction.  The headings of Sections, Appendices, Exhibits, and Schedules in
this Agreement are provided for convenience only and shall not affect its
construction or interpretation. Unless otherwise indicated, all references to
“Section,” “Appendix,” “Exhibit,” or “Schedule” refer to the corresponding
Section, Appendix, Exhibit, or Schedule of this Agreement. Unless otherwise
expressly provided herein, the word “including” does not limit the preceding
words or terms and (in its various forms) means including without limitation.
Each Party has had substantial input into the drafting and preparation of this
Agreement and has had the opportunity to exercise business discretion in
relation to the negotiation of the details of the Transactions. This Agreement
is the result of arm’s-length negotiations from equal bargaining positions.
 This Agreement shall not be construed against any Party, and no consideration
shall be given or presumption made on the basis of who drafted this Agreement or
any particular provision hereof or who supplied the form of Agreement.

2.33

Entire Agreement. This Agreement, together with all exhibits and schedules
attached hereto, supersedes all prior negotiations, understandings, letters of
intent, agreements, and communications (whether written or oral) between the
Parties relating to the Project Area and embodies the entire understanding and
agreement between the Parties with respect thereto. Any amendments or
modifications to this Agreement shall be in writing and executed by all of the
Parties.

2.34

No Third Person Beneficiaries. This Agreement shall be binding upon and inure to
the benefit of EOG and ZaZa, and each of their respective heirs, legal
representatives, successors and permitted assigns. Except as specifically set
forth herein, nothing in this Agreement is intended to or shall confer upon any
Person other than the Parties, and their respective heirs, legal
representatives, successors and permitted assigns any rights, benefits, or
remedies of any nature whatsoever under or by reason of this Agreement.



[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

2.35

Invalid Terms. If any term or other provision of this Agreement is determined to
be invalid, illegal, or incapable of being enforced by Applicable Law or public
policy, all other conditions, terms, and provisions of this Agreement shall
nevertheless remain in full force and effect. Upon such determination that any
term or other provision is invalid, illegal, or incapable of being enforced, the
Parties shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the Parties as closely as possible in an acceptable
manner to the end that the Transactions are fulfilled to the maximum extent
possible.

2.36

Governing Law. The laws of the State of Texas, without regard to any conflict of
laws principles, shall be applied in the interpretation, construction,
application and for all other matters concerning this Agreement.

2.37

Successors and Assigns. This Agreement, including any rights, interests, or
obligations contained herein, may not be assigned in whole or in part by either
Party without the prior written consent of the other Party. Such consent shall
not be unreasonably withheld, conditioned, or delayed. Any attempted assignment
made in violation of this provision will be, in the sole discretion of the
non-assigning Party (and in addition to any other remedy available to such Party
at law or in equity), voidable and of no force and effect, The granting of
consent to any assignment will be effective only as to the specific assignment
that is the express subject of such consent, and any subsequent assignment that
may, be proposed or attempted will be void without the non-assigning Party’s
prior written consent.

2.38

Force Majeure. Should either Party be prevented from complying with any
obligation or other requirement of this Agreement (in EOG’s case, including the
timely commencement of drilling operations for any well during Phase 1, Phase
II, and/or Phase III as set forth in Section 3) due to scarcity of or inability
to procure or to use any necessary equipment, material, transportation,
services, or labor, or due to issuance or enactment of any federal, state or
local law, order, rule or regulation, or due to any other circumstances beyond
the reasonable control of such Party, Including earthquake, flood, acts of God
or of the elements or by public enemies, war, insurrection, riot, strike,
picketing, boycotting, lockouts, acts of any Governmental Entity, failure or
delay (other than an account of price) of third Persons or Governmental Entities
from whom a Party is obtaining or must obtain rights of way, easements, Permits,
consents or approvals, machinery, materials, equipment, transportation,
independent contractors, services or suppliers, including gas gathering or
transportation services, to grant or deliver same. (individually and
collectively, a “Force Majeure Event”), then while so prevented, the impaired
Party’s performance obligations hereunder shall be suspended, and such Party
shall not be liable or responsible to the other Party for any delay, damages,
losses, liabilities, or failure occasioned by a Force Majeure Event. If there is
a time period provided hereunder for such performance, then the time period
shall be extended by the duration of the Force Majeure Event. Notwithstanding
the foregoing and any provision contained in any applicable JOA to the contrary:
(i) the occurrence of any Force Majeure Event shall never excuse



[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

the making of any payment due to any other Party hereunder; (ii) in any event
where the terms of this Section 6.8 are in conflict with the force majeure terms
of any oil and gas lease, such terms of the oil and gas lease shall prevail in
every instance involving the performance by any Party of any of the obligations
of the original lessee of such oil and gas lease; and (iii) no Party shall be
required against its will to adjust any labor or similar dispute except in
accordance with the Applicable Laws of any Governmental Entity maintaining
jurisdiction thereover.

2.39

Notices. All notices and other communications hereunder shall be in writing and
are deemed duly delivered when (a) delivered if delivered personally or by a
nationally recognized overnight courier service (costs prepaid), (b) sent by
facsimile (fax) or electronic mail with confirmation of receipt (or, the first
Business Day following such transmission if the date of transmission is not a
Business Day or if the confirmation of receipt is received after 5 p.m. Central
time), or (c) received or rejected by the addressee, if sent by United States of
America certified or registered mail, return receipt requested; in each case to
the following addresses or facsimile numbers and marked to the attention of the
individual (by name or title) designed below (or to such other address,
facsimile number or individual as a Party may designate by notice to the other
Party):

If to ZaZa:            ZaZa Energy Corporation

            ZaZa Energy LLC

            Attn: Vice President Land (cc: Chief Compliance Officer), ZaZa
Energy Corporation

            1301 McKinney, Suite 2850

            Houston, Texas 77010

            Fax No (713) 595-1919

 

If to EOG:            EOG Resources, Inc.

            Attn: Land Manager

            6101 S. Broadway, Suite 200

            Tyler, Texas 75703

            Fax No.: (903) 283-9104

 

2.40

Further Assurances. From time to time following the Effective Date, at the
request of a Party, without further consideration, the other Party shall perform
such other acts and execute and deliver such other documents and instruments as
may be necessary in order to effectuate more fully and effectively the terms and
provisions of this Agreement.

2.41

No Partnerships. The Parties do not intend to create a mining or any other
partnership, joint venture or association by entering into, and performing
under, this Agreement The Parties agree that for the purposes of United States
federal income taxation; they are not to be taxed as a partnership and each
Party will elect to be excluded from the application of all of the provisions of
Subchapter “K” Chapter 1, Subtitle “a,” the Code, as permitted and authorized by
Section 761 of



[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

the Code and the regulations promulgated thereunder. Any liability of the
Parties hereunder shall be several, not joint or collective.

2.42

Public Announcements. Subject to Applicable Law and the requirements of the
principal stock exchange in which any securities of a Party are listed, quoted
or admitted for trading; at all times during the Term and AMI Term, no Party
shall issue, or permit any of its Representatives to issue, any press release or
other public announcement with respect to this Agreement, the operations
conducted hereunder or the Transactions without prior mutual discussion among
the Parties regarding its content and the prior written consent of the other
Party, such consent not to be unreasonably withheld, conditioned, or delayed.
Any such press release or statement required by Applicable Law shall only be
made after reasonable notice to the other Party (to the extent permitted by
Applicable Law and the requirements of the principal stock exchange in which any
securities of a Party are listed, quoted or admitted for trading).

2.43

Counterpart Originals. This Agreement may be executed in counterparts, each of
which will be considered an original for all purposes. This Agreement may be
validly executed and delivered by facsimile or other electronic transmission.

2.44

Mutual Confidentiality. The terms, provisions, and conditions of this Agreement
and any materials, information, files, and documentation provided by one Party
to the other Party in connection herewith are strictly confidential and
proprietary, and shall be treated and maintained as such, and except where
otherwise expressly provided hereunder, including Section 6.12 above, neither
the terms, provisions, and conditions hereof or any materials, information, and
documents received from the other Party in connection herewith shall be
disclosed by a Party without the prior written consent of the other Party to any
Person not a Party to this Agreement, except to a Party’s Representatives, lease
holders, lessors, or potential lessors within the Project Area to whom a Party
has a need or an obligation to disclose certain information, and such
disclosures as may be required by Applicable Law and the requirements of the
principal stock exchange in which any securities of a Party are listed, quoted
or admitted for trading.

2.45

Time is of the Essence. The Parties agree that time is of the essence with
respect to this Agreement.

2.46

Waiver. EOG or ZaZa may (a) waive any inaccuracies in the representations and
warranties of the other contained in this Agreement or in any document,
instrument, certificate, or writing delivered pursuant to this Agreement, or
(b) waive compliance by the other with any of the other’s agreements or
fulfillment of any conditions to their own obligations contained in this
Agreement. Any agreement on the part of a Party to any such waiver shall be
valid only if set forth in an instrument in writing signed by or on behalf of
such Party. The failure of a Party to insist in any one or more instance upon
the strict performance of any one or more of the obligations under this
Agreement, or to



[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

exercise any election herein contained, shall not be construed as a waiver or
relinquishment for the future of the performance of such one or more obligations
of this agreement or of the right to exercise such election, but the same shall
continue and remain in full force and effect with respect to any subsequent
breach or omission.

2.47

Cumulative Remedies. In the event of a default by a Party in the performance of
its obligations pursuant to this Agreement, the JOA, and any other valid
agreement or instrument between the Parties, the other Party shall be entitled
to all remedies available at law or in equity, and all such remedies shall be
cumulative. Should any Party initiate a Proceeding against the other Party to
enforce this Agreement, the non-prevailing Party shall be liable for the
reasonable and necessary attorneys’ fees, costs, and expenses of the prevailing
Party.

2.48

Jurisdiction and Venue. THE PARTIES AGREE THAT ANY STATE OR FEDERAL COURT OF
HARRIS COUNTY, TEXAS, SHALL HAVE EXCLUSIVE JURISDICTION AND VENUE OVER ALL
PROCEEDINGS, DISPUTES AND OTHER MATTERS RELATING TO (I) THE INTERPRETATION AND
ENFORCEMENT OF THIS AGREEMENT OR ANY ANCILLARY DOCUMENT EXECUTED PURSUANT
HERETO, (II) THE PROJECT AREA, AND (III) ANY OBLIGATIONS OF A PARTY THAT MAY
SURVIVE THE EXECUTION OF THIS AGREEMENT, AND THE PARTIES EXPRESSLY CONSENT TO
AND AGREE NOT TO CONTEST SUCH EXCLUSIVE JURISDICTION AND VENUE TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW.

2.49

Limitation of Damages. NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE
CONTRARY (EXCEPT AS TO SECTION 6.17 AND THE TITLE DEFECT LIQUIDATED DAMAGES AS
DESCRIBED IN SECTION 5.4(E)), IN NO EVENT SHALL EITHER PARTY AND/OR ITS
REPRESENTATIVES BE LIABLE FOR ANY INCIDENTAL, CONSEQUENTIAL, SPECIAL, INDIRECT,
ECONOMIC, EXEMPLARY, OR PUNITIVE DAMAGES CLAIMED BY THE OTHER PARTY ARISING FROM
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS, EXCEPT TO THE EXTENT SUCH
CLAIMING PARTY SUFFERS SUCH DAMAGES TO A THIRD PERSON (EXCLUDING ANY
REPRESENTATIVE OF SUCH CLAIMING PARTY).

(Signature Page Follows)

 





[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 



THIS AGREEMENT is signed by the Parties as of the date shown under their
respective signatures, and when signed by the Parties shall be deemed effective
as of the Effective Date.

ZaZa Energy Corporation

 

 

By:





 

Date:______________

 

 

 

 

ZaZa Energy LLC

 

 

By:





 

Date:______________

 

 

 

By:

Ernest J. LaFlure

Vice President and General Manager

 

Date:______________

 

 

 

 

 

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

 

Appendix 1

List of Exhibits and Schedules

Exhibit “A”

Map of Project Area

Exhibit “B‑1”

Schedule of ZaZa Leasehold

Exhibit “B‑2”

Schedule of Range-ZaZa Leasehold

Exhibit “C”

Form of Assignment for AMI Acquired Interests

Exhibit “D”

Form of JOA

Exhibit “E”

Form of Memorandum of JOA

Exhibit “F”

Oil and Gas Well Data Sheet

Exhibit “G‑1”

Form of Assignment from ZaZa to EOG (where no Range‑ZaZa Leasehold is included)

Exhibit “G‑2”

Form of Assignment from ZaZa to EOG (where Range‑ZaZa Leasehold is included)

Exhibit “H-1”

Pre‑3/1/13 Merger ORRIs

Exhibit “H‑2”

Post‑3/1/13 Merger ORRIs

Exhibit “I”

Memorandum of Joint Exploration and Development Agreement

Exhibit “J”

Form of FIRPTA Certificate

Schedule 4.1(d)(iii)

Required Consents

Schedule 4.1(f)

Proceedings

 

 

 

Appendix 1-1

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

 

 

Appendix 2

Definitions

“Acquired Interest” has the meaning assigned to such term in Section 2.4.

“Acquired Interest Offer Date” has the meaning assigned to such term in
Section 2.4.

“Acquiring Party” has the meaning assigned to such term in Section 2.4.

“Affiliate” means any Person directly or indirectly controlling, controlled by
or under common control with a Person.  For the purposes of this definition,
“control” means possession, directly or indirectly, of the power to direct or
cause the direction of management, policies, or action of a Person through
ownership of fifty percent (50.0%) or more of the Person’s voting rights or
other equity rights, pursuant to a written agreement or contract, membership in
management or in the group appointing or electing management, or otherwise
through formal or informal arrangements or business relationships.  The terms
“controls”,  “controlling”, and “controlled by” and other derivatives shall be
construed accordingly.

“Agreement” has the meaning assigned to such term in the introductory paragraph.

“AMI” has the meaning assigned to such term in Section 2.1.

“AMI Term” has the meaning assigned to such term in Section 2.11.

“Applicable Law” means any statute, law, principle of common law, treaties,
rule, regulation, judgment, order, ordinance, requirement, code, writ,
injunction, decision, or decree of any Governmental Entity, including the common
or civil law and all judgments, decrees, injunctions, writs, orders, or like
action of any court, arbitrator, or other Governmental Entity of competent
jurisdiction.

“Assigned Excess Leases” has the meaning assigned to such term in Section 3.10.

“Business Day” means a day other than a Saturday, Sunday, or day on which
commercial banks in the State of Texas are authorized to require to be closed
for business.

“Closing” means any of: (i) the First Closing, (ii) the Second Closing,
(iii) the Third Closing, and (iv) if applicable, the Fourth Closing.

“Code” means the Internal Revenue Code of 1986, or any comparable successor
statute thereto, as amended. 

“Commitment Well” means a Phase I Commitment Well, Phase II Commitment Well, or
a Phase III Commitment Well, as applicable.

“Commodore Well” means the Commodore A‑1H Well, API No. 471‑30353, located in
the W. Garrett Survey, Abstract No. 208, Walker County, Texas.





Appendix 2-1

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

 

“Complete”,  “Completion” or “Completed” means (a) for a well capable of
producing, the point at which drilling operations have been completed, all well
production facilities have been installed on the unit to enable such well to be
placed on production under normal operations, and sales of petroleum (either oil
or gas) have begun to be made through such surface facilities; and (b) for an
unsuccessful well (e.g., dry or abandoned and plugged hole or a well incapable
of producing in paying quantities), that all operations in respect of the well
(including for its plugging and abandonment) have been completed.

“Contract” means any contract, agreement, instrument, lease (separate from the
Leases), license, commitment, understanding, options, or other document, by
which any of the ZaZa Leasehold is bound, or that affects, concerns, pertains or
relates to, or is used in connection with, the ZaZa Leasehold, including
operating agreements; unitization, pooling, and communitization agreements,
declarations, and orders; joint venture agreements; farmin and farmout
agreements; water rights agreements; production handling agreements; exploration
agreements; development agreements; participation agreements; exchange
agreements; compressor rental agreements; transportation or gathering
agreements; and agreements for the sale of oil, gas or other hydrocarbons.

“Defect” has the meaning assigned to such term in Section 5.1.1(d).

“Eagle Ford Interval” means the stratigraphic equivalent of the interval
depicted between the depths of [*] as shown [*].

“Early Termination Event” has the meaning assigned to such term in Section 6.1.

“Earned Acreage” has the meaning assigned to such term in Section 3.1.4,  3.2.3,
or 3.3.3, as applicable.

“Effective Date” has the meaning assigned to such term in the introductory
paragraph.

“Encumbrance” means any burden (including any royalty or other interest), claim,
lien, lis pendens, mortgage, deed of trust, security interest, pledge, charge,
option, right‑of‑way, easement, right‑of‑way, encroachment, or encumbrance of
any kind whatsoever.

“EOG” has the meaning assigned to such term in the introductory paragraph. 

“Excess Lease Consideration” has the meaning assigned to such term in
Section 3.10.

“Files” means all files (whether originals, copies, or in digital or electronic
format), including the Contracts, the Leases, lease files, title files,
abstracts of title, title opinions, title information, title commitments, land
surveys, maps, data, correspondence, environmental and regulatory files and
reports, engineering and production files, accounting files or other portion
thereof relating directly to the Project Area or ZaZa Leasehold, seismic records
and surveys, gravity maps, geological or geophysical data and records, analyses,
interpretations, and all other files, documents, materials, information,
instruments and records of every kind and description that EOG may reasonably
request that are in ZaZa’s control or possession which affect, concern, pertain
or relate to, or are used in connection with, the Project Area or ZaZa
Leasehold.





Appendix 2-2

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

 

“First Closing” means the closing of those certain Transactions related to
payment of the Initial Cash Consideration and the assignment of the Phase I
Leases.

“First Closing Date” has the meaning assigned to such term in Section 1.

“Force Majeure Event” has the meaning assigned to such term in Section 6.8.

“Fourth Closing” means the closing of those certain Transactions related to
payment of the Excess Lease Consideration and the assignment of the Assigned
Excess Leases.

“Georgetown Formation” means the stratigraphic equivalent of the interval
depicted between the [*].

“Gibbs Brothers Lease” means that certain Oil and Gas Lease dated effective
August 4, 2010, by and between Gibbs Brothers & Company, L.P., as lessor, and
Gulf Sands Energy, LLC, as lessee, as evidenced by that certain Memorandum of
Oil and Gas Lease dated effective August 4, 2010, recorded in Volume 983,
Page 740, of the Official Public Records of Walker County, Texas.

“Governmental Entity” means any court or tribunal in any jurisdiction (domestic
or foreign) or any federal, state, county, provincial, tribal, parish, municipal
or other governmental or quasi‑governmental body, agency, authority,
administration, department, board, commission, instrumentality, bureau, or
instrumentality.

“Initial Cash Consideration” has the meaning assigned to such term in Section 1.

“JOA” has the meaning assigned to such term in Section 3.7.

“Knowledge” of a specified Person (or similar references to a Person’s
knowledge) means (a) in the case of a Person who is an individual, the actual
knowledge of such Person, or (b) in the case of a Person which is corporation or
other entity, the actual knowledge of an officer or employee who devoted
substantive attention to matters of such nature during the ordinary course of
his employment by such Person without any independent diligence or verification.

“Leases” means those certain oil and gas (or oil, gas and other mineral) leases
and the leasehold estates created thereby, described in Exhibit “B-1” together
with the corresponding interests in and to all related property and rights.

“Letter Agreement” means that certain Letter Agreement dated March ___, 2013,
between EOG, ZaZa, and Range, regarding the Sixth Amendment to and Consent to
Partial Assignment of the Range-ZaZa JV Agreement.

“Lower Cretaceous Interval” means the stratigraphic equivalent of [*].

“Net Acre” means the arithmetic product of: (i) ZaZa’s undivided interest in the
ZaZa Leasehold created by the applicable Lease, multiplied by (ii) the number of
acres of the Project



Appendix 2-3

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

 

Area covered by the Lease, multiplied by (iii) the lessor’s percentage interest
in the oil, gas and mineral fee estate in the land covered by such Lease.

“NRI” has the meaning assigned to such term in Section 4.1(l).

“Non-Acquiring Party” has the meaning assigned to such term in Section 2.4. 

“Oil and Gas Interest” means any oil and gas leasehold interest (including any
renewal, modification, amendment, or extension of same) or other interest in the
oil, gas and mineral estate, including any working interests, operating rights,
fee mineral interests, production payments, net profits interests, carried
interests, royalty interests, overriding royalty interests, and any other
interest in oil and gas and/or oil and gas rights, or rights to earn any such
interest under a farmout/farmin contract, farmout option contract, or other
right to explore for, develop, or produce oil, gas, or other minerals.

“Participation Interests” has the meaning assigned to such term in Section 2.5.

“Party” and “Parties” have the meanings assigned to such terms in the
introductory paragraph.

“Payout” means the date that EOG first recovers 100% of the Costs attributable
to a Commitment Well out of EOG’s Share of Production attributable to such
Commitment Well. For purposes of this definition: (i) “Costs” shall include all
unreimbursed Costs through Completion and any other unreimbursed costs incurred
by EOG in operating such Commitment Well until such recoupment occurs, together
with any applicable gross production, ad valorem, severance, and other similar
Taxes measured by production and paid by EOG, and (ii) “Share of Production”
shall include all production attributable to the Commitment Well after deducting
applicable royalties, overriding royalties, and other similar burdens.  Without
limiting the foregoing, EOG’s Share of Production expressly does not include the
share of production payable to ZaZa or any other leasehold interest owner.

“Permits” means licenses, permits, franchises, consents, approvals, variances,
exemptions, and other authorizations of or from any Governmental Entity.

“Permitted Encumbrances” means

(a)            (i) lessors’ royalties, overriding royalties and any other
similar payments out of production affecting EOG’s NRI if the net cumulative
effect of such burdens does not operate to reduce the NRI or Net Acres of EOG in
any Lease below the NRI or Net Acres set forth for such Lease on Exhibit “B-1”,
proportionately reduced to the assigned working interest, (ii) subject to
Section 3.5.1, the Pre-3/11/13 Merger ORRIs as reflected on Exhibit “H-1”, and
(iii) subject to Section 3.5.2, the Post-3/1/13 Merger ORRIs as reflected on
Exhibit “H-2”;

(b)            Preferential Rights with respect to which either (i) waivers or
consents with respect to the Transactions are obtained from the holders thereof,
or (ii) required notices



Appendix 2-4

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

 

of the Transactions have been given to the holders of such rights and the
appropriate period for asserting such rights has expired without an exercise of
such rights;

(c)            required third Person consents to assignment and similar
agreements with respect to which (i) waivers or consents are obtained from the
appropriate Persons, (ii) proper notice in compliance with the terms of such
consent or similar agreement has been given to the appropriate Persons and the
appropriate time for asserting such rights has expired without an exercise of
such rights, request for further information about the Transactions or either
Party, or other objection to the Transactions, (iii) arrangements (acceptable to
EOG in its reasonable discretion) have been made by the Parties to allow EOG to
receive substantially the same economic benefits as if all such waivers and
consents had been obtained, (iv) there is no provision therein that such consent
may be withheld in the sole and absolute discretion of the holder, or (v) there
is no provision therein expressly stating that an assignment in violation
thereof is void or voidable, triggers the payment of damages (liquidated or
otherwise), or causes termination of the Leases.

(d)            all consents by, required notices to, filings with, or other
actions by Governmental Entities in connection with the sale or conveyance of
the Leases if the same are customarily obtained subsequent to such sale or
conveyance;

(e)            easements, rights-of-way, servitudes, permits, surface leases,
and other rights in respect of surface operations which do not and will not
materially interfere with or detract from the operation, value, or use of the
Leases by EOG or the handling, processing, storage, sale, or transportation of
production therefrom;

(f)            statutory liens for taxes not yet due or not yet delinquent;

(g)            all rights reserved to or vested in any Governmental Entity to
control or regulate any of the Leases in any manner and all Applicable Laws;

(h)            all defects and irregularities of title that would not reasonably
be expected to result in claims that would materially and adversely affect EOG’s
title to, or ownership, operation or value of, the Leases or the handling,
processing, storage, sale, or transportation of production therefrom, including
without limitation (i) defects in the early chain of title consisting of the
failure to recite marital status or the omission of succession or heirship
proceedings; (ii) defects or irregularities arising out of the lack of a survey
or metes and bounds description; (iii) defects or irregularities arising out of
or relating to the lack of powers of attorney from corporations to execute and
deliver documents on their behalf; (iv) defects related to the lack of spousal
joinder in situations in which the Texas Title Examination Standards (Texas
Property Code Title 2, Appendix) indicate that spousal joinder is not necessary;
(v) irregularities cured by possession under applicable statutes of limitation
and statutes relating to acquisitive (or liberative) prescription; (vi) defects
arising from prior expired oil and gas leases that are not surrendered or
released of record, provided that evidence satisfactory to EOG in its reasonable
discretion is provided to EOG to establish that such leases are not maintained,
in whole or in part, by operations, production, or otherwise; and (viii) defects
arising out of any change in Applicable Laws after the Effective Date;





Appendix 2-5

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

 

(i)            any liens or encumbrances created by deeds of trust, mortgage
instruments, security instruments, or other documents securing a promissory note
granted by any Party or the owner of the surface or minerals, which,
individually or in the aggregate, do not (and would not upon foreclosure or
other enforcement): (i) interfere materially with the operation, value or use of
any of the Leases by EOG or the handling, processing, storage, sale, or
transportation of production therefrom; (ii) prevent EOG from receiving the
proceeds of production from any of the Leases attributable to its Participating
Interest, (iii) reduce the NRI of EOG in any Lease below the NRI set forth for
such Lease on Exhibit “B-1”, proportionately reduced to the assigned working
interest; or (iv) reduce the Net Acres in any Lease below the Net Acres set
forth for such Lease on Exhibit “B‑1”; and

(j)            the U.S. Bank Mortgage to the limited extent that it is released,
insofar as it covers any interest to be assigned to EOG under this Agreement, by
a fully executed, recordable instrument delivered to EOG prior to or
contemporaneously with each Closing.

“Person” means any individual, corporation, body corporate, partnership, limited
liability company (or similar entity), joint venture, association, joint-stock
company, syndicate, enterprise, company, entity, sole proprietorship, trust,
enterprise, unincorporated organization, or Governmental Entity or other entity,
in each case whether or not having a separate legal personality.

“Phase” means Phase I, Phase II, or Phase III.

“Phase I” has the meaning assigned to such term in Section 3.1.2.

“Phase I Commitment Wells” has the meaning assigned to such term in Section
3.1.2.

“Phase I Leases” means the Leases to be assigned by ZaZa to EOG in connection
with Phase I, as mutually selected and designated by the Parties prior to the
First Closing Date and as more particularly described on Exhibits A-1 and A-2 to
the original assignment to be delivered by each Party at the First Closing (per
Sections 5.2.1(a) and 5.2 2(a)) in the form attached hereto as Exhibit “G-2,”
pursuant to which ZaZa shall collectively deliver to EOG 20,000 Net Acres.

“Phase II” has the meaning assigned to such term in Section 3.2.

“Phase II Cash Consideration” has the meaning assigned to such term in
Section 3.2.1. 

“Phase II Commitment Wells” has the meaning assigned to such term in
Section 3.2.2.

“Phase II Leases” has the meaning assigned to such term into Section 3.2.

“Phase III” has the meaning assigned to such term in Section 3.3.

“Phase III Cash Consideration” has the meaning assigned to, such term in Section
3.3.1.  





Appendix 2-6

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

 

“Phase III Commitment Wells” has the meaning assigned to such term in
Section 3.3.2.

“Phase III Leases” has the meaning assigned to such term in Section 3.3.

“Post-3/1/13 Merger ORRIs” means the overriding royalty interests and similar
burdens described on Exhibit “H-2”.

“Pre-3/1/13 Merger ORRIs” means the overriding royalty interests and similar
burdens described on Exhibit “H-1”.

“Preferential Right” means any right or agreement that enables any Person to
purchase or otherwise acquire all or part of any Lease or any right, title, or
interest therein or any asset associated therewith, as a result of or in
connection with (a) the sale, assignment, or other transfer of any Lease or any
interest therein, portion thereof, or associated right therewith, or (b) the
execution, delivery, or performance of this Agreement.

“Proceedings” means any proceedings, actions, audits, disputes, claims, suits,
investigations, reassessments, and inquiries by or before any arbitrator or
Governmental Entity.

“Protect Area” has the meaning assigned to such term in the Recitals to this
Agreement.

“Range” means Range Texas Production, LLC, a Delaware limited liability company.

“Range AMI Interest” means any leasehold interest or contractual right to earn a
leasehold interest, mineral interest, royalty interest, right under a farmout or
farmin agreement, production payment, net profits interest, or any other
interest in the oil, gas, condensate, and casinghead gas in, on or under the
lands within the Range‑ZaZa AMI during the term of such Range‑ZaZa AMI;
provided, however, that the following shall not be considered “Range AMI
Interests”: (i) any interest or right to acquire an interest in the Range‑ZaZa
AMI pursuant to a merger, consolidation, reorganization or share acquisition,
(ii) any lease or legal or equitable contractual interest therein, including,
without limitation, any unexercised lease options, letters of intent, or other
contractual arrangements within the Range-ZaZa AMI which ZaZa had an interest
in, either directly or indirectly, or was a party to, on or before the execution
date of the Range-ZaZa JV Agreement, or which EOG had an interest in, either
directly or indirectly, or was a party to, on or before the execution date of
the Letter Agreement, or (iii) any undivided interest acquired by ZaZa after the
execution date of the Range‑ZaZa JV Agreement in a lease within the Range‑ZaZa
AMI held by ZaZa, or for the account of ZaZa, prior to the execution date of the
Range‑ZaZa JV Agreement.

“Range‑ZaZa AMI” means the area of mutual interest established between Range and
ZaZa, pursuant to Paragraph 5 of the Range-ZaZa JV Agreement.

“Range-ZaZa JOA” means that certain joint operating agreement dated March 1,
2012, between Range and ZaZa, pursuant to Paragraph 6.1 of the Range-ZaZa JV
Agreement.

“Range-ZaZa JV Agreement” means that certain Participation Agreement dated
March 1, 2012, between Range and ZaZa, as amended.





Appendix 2-7

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

 

“Range-ZaZa Leasehold” has the meaning assigned to such term in the Recitals to
this Agreement.

“Representatives” means, with respect to a Party or Person, any Affiliate,
shareholder, director, officer, member, employee, agent, manager,
representative, and third-party consultant and advisor of such Party or Person.

“Required Consents” has the meaning assigned to such term in Section 4.1(d). 

“Second Closing” means the closing of those certain Transactions related to
payment of the Phase II Cash Consideration and the assignment of the Phase II
Leases.

“Stingray Well” means the Stingray A-1H Well, API No. 471-30352, located in the
R. Bankhead Survey, Abstract No. 70, Walker County, Texas.

“Substitute Well” has the meaning assigned to such term in Section 3.6.

“Target Interval” means either the Eagle Ford Interval or the Lower Cretaceous
Interval; as specified with respect to each Commitment Well.

“Taxes” means any income taxes or similar assessments or any sales, excise,
occupation, use, ad valorem, property, production, severance, transportation,
employment, payroll, franchise, or  other tax imposed by any United States
federal, state, or local (or any foreign or provincial) taxing authority,
including any interest, penalties, or additions attributable thereto.

“Term” has the meaning assigned to such term in Section 6.1.

“Third Closing” means-the closing of those certain Transactions related to
payment of the Phase III Cash Consideration and the assignment of the Phase III
Leases.

“Title Defect Liquidated Damages” has the meaning ascribed to such term in
Section 5.4(e).

“Transactions” means the transactions contemplated or permitted by this
Agreement or the documents and agreements delivered hereunder. 

“U.S. Bank Mortgage” means that certain Deed of Trust, Security Agreement,
Financing Statement, Fixture Filing and Assignment of Production dated May 25,
2012, from ZaZa Energy Corporation, as Grantor and Debtor, to Mauri J. Cowen,
Trustee for the benefit of U.S. Bank National Association, as Beneficiary,
recorded in Volume 1026, Page 42, Official Public Records of Walker County,
Texas, as amended or assigned (if applicable).

“ZaZa” has the meaning assigned to such term in the introductory paragraph.

“ZaZa Corporation” has the meaning assigned to such term in the introductory
paragraph.

“ZaZa Leasehold” has the meaning assigned to such term in the Recitals to this
Agreement.





Appendix 2-8

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------

 

 

“ZaZa LLC” has the meaning assigned to such term in the introductory paragraph.

 

 



Appendix 2-9

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------